UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-21696 ARIAD Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3106987 (I.R.S. Employer Identification No.) 26 Landsdowne Street, Cambridge, Massachusetts 02139-4234 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (617) 494-0400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.001 par value Rights to Purchase Series A Preferred Stock The Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes[]No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[ X ] The aggregate market value of the registrant’s common stock held by nonaffiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate), computed by reference to the price at which the common stock was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $132 million. As of March 12, 2010, the registrant had109,224,265 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE The following documents (or parts thereof) are incorporated by reference into the following parts of this Form 10-K:Certain information required in Part III of this Annual Report on Form 10-K is incorporated from the Registrant’s Definitive Proxy Statement for the 2010 Annual Meeting of Stockholders. TABLE OF CONTENTS PART I Item 1: Business 1 Item 1A: Risk Factors 19 Item 1B: Unresolved Staff Comments 34 Item 2: Properties 34 Item 3: Legal Proceedings 34 Item 4: (Removed and Reserved) 34 PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 35 Item 6: Selected Financial Data 37 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 7A: Quantitative and Qualitative Disclosures about Market Risk 51 Item 8: Financial Statements and Supplementary Data 53 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 75 Item 9A: Controls and Procedures 75 Item 9B: Other Information 75 PART III Item 10: Directors, Executive Officers and Corporate Governance 76 Item 11: Executive Compensation 76 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 76 Item 13: Certain Relationships and Related Transactions, and Director Independence 76 Item 14: Principal Accounting Fees and Services 76 PART IV Item 15: Exhibits, Financial Statement Schedules 77 PART I ITEM 1: BUSINESS The following Business Section contains forward-looking statements, which involve risks and uncertainties.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors (see Part I, Item 1A:Risk Factors).Unless the content requires otherwise, references to “ARIAD,” “we,” “our,” and “us,” in this Annual Report on Form 10-K refer to ARIAD Pharmaceuticals, Inc. and our subsidiaries. Overview Our Business and Strategy ARIAD’s vision is to transform the lives of cancer patients with breakthrough medicines.Our mission is to discover, develop and commercialize small-molecule drugs to treat cancer in patients with the greatest and most urgent unmet medical need – aggressive cancers where current therapies are inadequate.Our goal is to build a fully integrated oncology company focused on novel, molecularly targeted therapies to treat solid tumors and hematologic cancers, as well as the spread of primary tumors to distant sites.Our business strategy is to: ● build a fully integrated oncology company and become a leader in the discovery, development and commercialization of molecularly targeted oncology therapies; ● broadly develop our lead oncology product candidates and build a pipeline of innovative follow-on product candidates; ● enter into collaborations with major pharmaceutical or biotechnology companies, after obtaining definitive clinical data, to assist in developing our cancer product candidates and commercializing them in selected markets; and ● license our cell-signaling regulation technologies to pharmaceutical and biotechnology companies. Our Product Candidates Our lead cancer product candidate, ridaforolimus (previously known as deforolimus and, prior to that, AP23573), is an internally discovered, potent inhibitor of the protein mTOR.mTOR acts as a central regulator of protein synthesis, cell proliferation, cell cycle progression and cell survival.Blocking mTOR creates a starvation-like effect in cancer cells by interfering with cell growth, division, metabolism and angiogenesis. We are developing ridaforolimus in partnership with Merck & Co., Inc., or Merck, under a collaboration agreement signed in July 2007.The collaboration agreement provides that we, together with Merck, will conduct a broad-based development program in multiple cancer indications.The collaboration agreement establishes responsibilities for development, annual budgeting and planning, manufacturing, promotion, distribution and sales of the product, governance of the collaboration, dispute resolution, termination provisions and other matters. The collaboration agreement provides for (i) an up-front payment of $75 million which was paid to us in July 2007, (ii) sharing of the costs of development, (iii) up to $652 million in milestone payments based on successful development of and achievement of specific sales thresholds related to ridaforolimus,of which $53.5 million in milestones have been received to date, and (iv) the availability of up to $200 million of repayable advances to fund our share of ongoing development of ridaforolimus upon obtaining regulatory approval to market ridaforolimus and our having spent at least $150 million for our share of development costs.The collaboration agreement also provides for profit-sharing and royalties upon successful commercialization of ridaforolimus.See “Our Licenses to Third Parties” under this Part I for a detailed description of our collaboration agreement with Merck. 1 Pursuant to a joint global development plan established by us and Merck, we are developing ridaforolimus in multiple cancer indications, both as a single agent and in combination with other targeted agents.We have completed enrollment in a Phase 3 clinical trial of ridaforolimus in patients with metastatic sarcomas and expect results from a second interim analysis and the final analysis of progression free survival, the primary endpoint of this trial in 2010.We and Merck are conducting Phase 2 clinical trials of oral ridaforolimus in patients with endometrial, breast, prostate and non-small cell lung cancers, and Phase 1 studies of ridaforolimus in combination with other agents, all as part of the joint global development plan. As of the time of filing of this Annual Report on Form 10-K, we are engaged in advanced negotiations with Merck regarding the terms of a revised collaboration agreement for the development and commercialization of ridaforolimus.Although there can be no assurance that we will reach agreement with respect to such revisions on terms acceptable to us, our current expectation is that a revised agreement will be entered into in the second fiscal quarter of 2010.If we do not finalize such a revised agreement as currently anticipated, we will seek to raise the additional capital necessary to fund our operations through equity offerings, debt financings and pursuit of other strategic options, and reduce our operating expenses. Ridaforolimus is also being developed pursuant to license agreements with medical device companies for use on drug-eluting stents to prevent restenosis, or reblockage, of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.We have entered into two such license agreements to date, one with Medinol Ltd., or Medinol, and another with ICON Medical Corp., or ICON, and have retained the right to enter into one additional non-exclusive agreement in this area. Our second product candidate, AP24534, is an investigational, pan BCR-ABL inhibitor that we believe has potential applications in various hematological cancers and solid tumors and is wholly owned by us.We are currently conducting a Phase 1 clinical trial of oral AP24534 in patients with advanced hematological cancers.Preliminary data from the Phase 1 trial show evidence of hematologic, cytogenetic and molecular anti-cancer activity of AP24534 in heavily pre-treated patients with resistant and refractory chronic myeloic leukemia, or CML, including those with the T315I mutation of the target protein, BCR-ABL.Pending further analysis of the results of this trial and discussions with regulatory authorities, and subject to available funding, we believe that we will be able to initiate a pivotal registration trial of AP24534 in patients with CML in the second half of 2010.In preclinical studies, AP24534 has also demonstrated potent inhibition of kinase targets associated with acute myeloid leukemia, or AML, as well as proliferation and angiogenesis in solid tumors. Our third product candidate, AP26113, is an investigational anaplastic lymphoma kinase, or ALK, inhibitor that we believe has the potential to regulate multiple cancer pathways and to be used in the treatment of certain patients with various cancers, including non-small cell lung cancer, lymphoma and neuroblastoma.We have commenced preclinical testing and investigational new drug, or IND, enabling studies of this product candidate. We have a focused drug discovery program centered on small-molecule therapies, molecularly targeted to cell-signaling pathways implicated in cancer.Our drug discovery program builds on our expertise in cell signaling, cancer biology, structure-based drug design and computational chemistry in designing and characterizing small-molecule drugs, such as ridaforolimus, AP24534 and AP26113, to treat life-threatening diseases. See the section entitled “Risk Factors” in Part I, Item 1A of this Annual Report on Form 10-K for a description of the risks related to our business and our clinical and preclinical programs. 2 Our Technologies We are the exclusive licensee of a family of patents, three in the U.S. and one in Europe, including a pioneering U.S. patent covering methods of treating human disease by regulating NF-κB cell-signaling activity, hereinafter referred to as the ‘516 Patent, awarded to a team of inventors from The Whitehead Institute for Biomedical Research, Massachusetts Institute of Technology and Harvard University.NF-κB is a protein that can be generally thought of as a “biological switch” that can be turned off using these treatment methods to treat disorders such as inflammation, cancer, sepsis and osteoporosis.We permit broad use of our NF-κB intellectual property, at no cost, by investigators at academic and not-for-profit institutions to conduct non-commercial research.Our goal is to license our NF-κB technology to pharmaceutical and biotechnology companies that are conducting research to discover and develop drugs that modulate NF-κB cell signaling and/or that are marketing such drugs.We have entered into two license agreements for use of our NF-κB cell-signaling technology for research and development purposes.However, the ‘516 Patent is the subject of an outstanding lawsuit and a proceeding before the United States Patent and Trademark Office, or PTO.See Part I, Item 3 entitled “Legal Proceedings” and Part I, Item 1Aentitled “Risk Factors” of this Annual Report on Form 10-K for a description of the status of these proceedings and related risks. We have also developed a proprietary portfolio of cell-signaling regulation technologies, our ARGENT technology, to control intracellular processes with small molecules, which may be useful in the development of therapeutic vaccines and gene and cell therapy products and which provide versatile tools for applications in cell biology, functional genomics and drug discovery research.We distribute our ARGENT technologies at no cost to academic investigators in the form of our Regulation Kits to use in various research applications in an academic setting.In addition, we have licensed the ARGENT technology to several pharmaceutical and biotechnology companies for research and development and/or commercial purposes. Our Lead Development Programs Potential Oncology Indications of our mTOR Inhibitor, Ridaforolimus Human cells, both healthy and malignant, share an elaborate system of molecular pathways that carry signals back and forth from the cell surface to the nucleus and within the cell.Such signaling is essential to cell functioning and viability.When disrupted or over-stimulated, such pathways may trigger diseases such as cancer.For example, growth and proliferation of cancer cells are dependent on signals from external growth factors, as well as signals indicating the availability of sufficient nutrients and blood supply.These signals are conveyed along well-defined pathways, several of which are regulated by the protein called the mammalian target of rapamycin, or mTOR. Our lead cancer product candidate, ridaforolimus, is an internally discovered, potent mTOR inhibitor.mTOR acts as a central regulator of protein synthesis, cell proliferation, cell cycle progression and cell survival.Blocking mTOR creates a starvation-like effect in cancer cells by interfering with cell growth, division, metabolism and angiogenesis. As part of our global clinical development plan and registration strategy, we have studied ridaforolimus as a single agent in multiple Phase 1 and Phase 2 clinical trials in the U.S. and Europe in patients with solid tumors, including sarcomas, hormone refractory prostate cancer, endometrial cancer, brain cancer and certain leukemias and lymphomas.We have also conducted several Phase 1b trials of ridaforolimus in combination with other anti-cancer therapies.These trials focused primarily on patients with various types of solid tumors.Intravenous and oral tablet formulations of ridaforolimus have been studied in these trials. In clinical trials to date, ridaforolimus has been well tolerated at the doses administered, and adverse events were generally mild to moderate in severity and manageable.The most common treatment-related adverse events experienced by patients in the trials were mouth sores, rash, fatigue, anemia, nausea and lipid abnormalities. 3 We are developing ridaforolimus in partnership with Merck pursuant to our collaboration agreement signed in July 2007.Our most advanced potential indication and initial registration path for ridaforolimus is in patients with soft-tissue and bone sarcomas.In a multi-center Phase 2 trial of 212 patients with advanced sarcomas, at least 90 percent of whom had progressive disease, ridaforolimus demonstrated efficacy and was well tolerated.The primary endpoint of the trial – evidenced by clinical-benefit response, or CBR, rates – was achieved in the most common types of sarcoma.Progression free survival in patients treated with ridaforolimus was more than twice as long as progression free survival estimated from historical control data published by the European Organization for Research and Treatment of Cancer, or EORTC. In September 2007, we initiated our first Phase 3 clinical trial of ridaforolimus in patients with metastatic soft-tissue and bone sarcomas.The SUCCEED (Sarcoma Multi-Center Clinical Evaluation of the Efficacy of Ridaforolimus) trial is a randomized, double-blind, placebo-controlled study designed to assess the impact of oral ridaforolimus on progression-free survival, or PFS, the primary endpoint of the trial, and several secondary endpoints, in metastatic soft-tissue and bone sarcoma patients who benefited from prior chemotherapy.Continued treatment with traditional chemotherapeutic drugs has not been shown to provide additional clinical benefit to such patients after such previous benefit.Thus, absent other alternatives, physicians generally either continue potentially toxic chemotherapy until the side effects become unacceptable or, more commonly, monitor patients carefully for disease progression, or tumor growth, prior to initiating another line of chemotherapy.Therefore, the placebo arm represents a current standard of care for patients in this clinical setting. The SUCCEED trial is designed to evaluate approximately 650 patients who are randomized one-to-one to oral ridaforolimus or placebo at over 125 sites worldwide.The trial is 90 percent powered to detect a 33 percent increase in median PFS comparing the ridaforolimus arm with the placebo arm.We have agreement with the U.S. Food and Drug Administration, or FDA, on a Special Protocol Assessment, or SPA, for the SUCCEED trial.The European Medicines Agency, or EMEA, has provided protocol advice consistent with that of the FDA regarding the trial design as part of its Protocol Assistance program. In September 2009, we received the results of the first of two interim efficacy analyses provided for in the protocol for the SUCCEED trial.Based on its review of approximately one-third of the number of PFS events anticipated in the trial, the independent Data Monitoring Committee, or DMC, recommended that the trial continue to full patient enrollment and completion.The DMC indicated that the safety data from this first interim analysis were consistent with the known safety profile of ridaforolimus and recommended no changes to the study protocol.We completed enrollment of 650 patients in this clinical trial in December 2009.In the first quarter of 2010, two-thirds of the number of PFS events anticipated in the trial was reached, triggering the second interim efficacy analysis.We expect to receive the results of a second interim efficacy analysis in the second quarter of 2010 and the results of the final efficacy analysis in the second half of 2010. The FDA and the EMEA have designated ridaforolimus as an orphan drug for treatment of soft-tissue and bone sarcomas.The FDA has also designated ridaforolimus as a fast-track product for the same potential indication. In addition to the SUCCEED clinical trial, pursuant to the global development plan established with Merck, we and Merck are conducting multiple clinical trials, including Phase 2 trials in endometrial, breast, prostate and non-small cell lung cancers, and Phase 1 clinical trials of ridaforolimus in combination with other agents.The global development plan also includes a focused biomarker research program that exploits the companies' expertise in cell-signaling, mTOR biology and diverse state-of-the-art molecular profiling technologies.We believe this program will help characterize and identify rational combinations with ridaforolimus, identify responder profiles and inform decisions in alignment with the development plan. 4 As noted above under “Business – Overview – Our Product Candidates,” we are currently engaged in advanced negotiations with Merck regarding the terms of a revised collaboration agreement. Potential Cardiovascular Indications of our mTOR Inhibitor, Ridaforolimus As an mTOR inhibitor, ridaforolimus has also been shown to block the proliferation and migration of vascular smooth muscle cells, the primary cause of narrowing and blockage of injured arteries, and is an analog of sirolimus, another mTOR inhibitor that has been approved for use in drug-eluting stents.Recent clinical studies have found lower reblockage rates in patients treated with stents that deliver small-molecule drugs, such as sirolimus or paclitaxel, a cytotoxic agent, locally to the site of vascular injury.Such stents have become the standard of care for many patients undergoing interventional procedures to open narrowed coronary arteries. We entered into license agreements with Medinol, a leading innovator in stent technology, in January 2005, and with ICON, an emerging medical device company, in October 2007, to develop and commercialize stents and other medical devices to deliver ridaforolimus to prevent restenosis, or reblockage, of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.We have retained the right to enter into one additional non-exclusive license agreement, in addition to the licenses granted to ICON and Medinol, to develop and commercialize medical devices delivering ridaforolimus for use in vascular disease. Our Pan BCR-ABL Inhibitor, AP24534 Our second oncology product candidate, AP24534, is an investigational pan BCR-ABL inhibitor that we believe has broad potential applications in various hematological cancers and solid tumors.AP24534 was internally discovered and is wholly owned by us.We are currently in Phase 1 clinical development of AP24534.Results to date from preclinical studies and preliminary clinical data from the Phase 1 clinical trial show that AP24534 potently inhibited BCR-ABL, a target protein associated with drug-resistant chronic myeloid leukemia, or CML, as well as various mutants of BCR-ABL. Preclinical studies showed that AP24534 demonstrated efficacy and oral dosing flexibility in animal models of CML, including forms of CML caused by clinically relevant mutants of BCR-ABL.Significantly, AP24534 potently inhibited a specific mutant, T315I, which is resistant to all currently marketed drugs.Additional preclinical studies demonstrated that AP24534 also inhibits Flt3, a target associated with acute myeloid leukemia, or AML. In addition, AP24534 has demonstrated in preclinical studies potent inhibition of additional targets that control the process of angiogenesis, or blood vessel growth, including the receptors for vascular endothelial growth factors, or VEGFRs, fibroblast growth factors, or FGFRs, and angiopoietin, or Tie2.Inhibiting angiogenesis is a clinically validated approach to treating multiple solid tumors.Based on AP24534’s differentiated profile, we believe these findings support the broad potential of the drug not only in drug-resistant CML, but also in other hematological cancers, such as AML, and various solid tumors. In 2008, we initiated a Phase 1 clinical trial of AP24534 in heavily pretreated patients with drug-resistant and refractory CML and other hematologic malignancies.This multi-center, sequential dose-escalation study in approximately 50 patients is designed to determine the safety, tolerability and initial evidence of the anti-leukemic activity of AP24534, as well as its pharmacokinetics (the behavior of AP24534 in patients) and its pharmacodynamics (the effects of AP24534 on patients’ cells). In December 2009, we announced positive preliminary clinical data from this ongoing Phase 1 trial.The data indicate that AP24534 is well tolerated with no dose limiting toxicities observed at dose levels lower than 60 mg administered orally once per day.Four of the twelve patients at the 60 mg dose level had dose limiting toxicities, consisting of chemical or clinical pancreatitis which are considered manageable and treatable.This study is continuing enrollment of patients at the 45 mg dose level, the midpoint of the 30 mg and 60 mg dose levels. 5 We believe that the preliminary data from this study also show strong evidence of hematologic, cytogenetic and molecular anti-cancer activity, including in patients with mutations of the BCR-ABL protein that are resistant to currently marketed drugs.Pending further analysis of the results of this trial and discussions with regulatory authorities, and subject to available funding, we believe that we will be able to initiate a registration trial of this product candidate in patients with CML in the second half of 2010. The FDA has designated AP24534 as an orphan drug for the treatment of CML and Philadelphia chromosome-positive acute lymphoblastic leukemia and the EMEA has designated it as an orphan drug for CML and acute lymphoblastic anemia. Our Anaplastic Lymphoma Kinase Inhibitor, AP26113 Our third oncology product candidate, AP26113, is an internally discovered small-molecule anaplastic lymphoma kinase, or ALK, inhibitor that targets a unique genetic feature of cancer cells similar to AP24534. ALK was first identified as a chromosomal rearrangement in anaplastic large cell lymphoma, or ALCL.Genetic studies now indicate that abnormal expression of ALK is a key driver of certain types of non-small cell lung cancer and neuroblastoma, as well as ALCL.Since ALK is generally not expressed in normal adult tissues, it represents a highly promising target for molecularly targeted cancer therapy. In preclinical studies to date, AP26113 has been demonstrated to potently inhibit tumor cells that express ALK while having no effects on cells that do not express ALK.In addition, this compound is active when administered orally in in vivo animal models of lymphoma and lung cancer, with minimal effects on insulin or glucose levels.Subject to available funding, we plan to continue to perform the pre-clinical studies necessary to file an IND with regulatory authorities, which we expect to file in 2011. Our Discovery Programs Our research and development programs are focused on discovering and developing small-molecule drugs that regulate cell signaling.Many of the critical functions of cells, such as cell growth, differentiation, gene transcription, metabolism, motility and survival, are dependent on signals carried back and forth from the cell surface to the nucleus and within the cell through a system of molecular pathways.When disrupted or over-stimulated, such pathways may trigger diseases such as cancer.From our inception, our research has focused on exploring cell-signaling pathways, identifying their role in specific diseases, and discovering drug candidates to treat those diseases by interfering with the aberrant signaling pathways of cells.The specific cellular proteins blocked by our product candidates have been well characterized and validated as targets.Product candidates like ridaforolimus, AP24534 and AP26113 have been developed in-house through the integrated use of structure-based drug design and computational chemistry, and their targets have been validated with techniques such as functional genomics, proteomics, and chemical genetics. Our Proprietary Technologies NF-kB Cell-signaling Technology Dr. David Baltimore, former director of the Whitehead Institute for Biomedical Research, Dr. Phillip Sharp of the Massachusetts Institute of Technology, and Dr. Thomas Maniatis of Harvard University, together with a team of scientists in their respective laboratories, discovered a family of genes that encode proteins they called NF-κB and I-κB, its inhibitor; the critical role played by NF-κB cell signaling in regulating cellular processes involved in various difficult-to-treat diseases; methods to identify compounds to regulate NF-κB cell-signaling activity; and methods of treating disease by inhibiting NF-κB activity.NF-κB can be generally thought of as a “biological switch” that can be turned off using these methods to treat disorders, such as inflammation, cancer, sepsis and osteoporosis. 6 We have an exclusive license from these academic institutions to pioneering technology and patents related to methods of treating human disease by regulating NF-κB cell-signaling activity, and the discovery and development of drugs to regulate NF-κB cell-signaling activity.We have a program to license this technology and these treatment methods to pharmaceutical and biotechnology companies that are conducting research to discover and develop drugs that modulate NF-κB cell-signaling and/or that are marketing such drugs.One of the NF-κB patents is the subject of reexamination proceedings in the U.S. Patent and Trademark Office, or PTO, and a patent infringement lawsuit filed in 2002 by us and the academic institutions against Eli Lilly and Company, or Lilly.See Part I, Item 3 entitled “Legal Proceedings” and Part I, Item 1A entitled “Risk Factors” of this Annual Report on Form 10-K for a description of the status of these proceedings and related risks. ARGENT Cell-signaling Regulation Technology Our proprietary portfolio of cell-signaling regulation technologies includes the ARGENT signaling and transcription technologies.Our ARGENT technologies allow intracellular processes to be controlled with small molecules, which may be useful in the development of therapeutic vaccines and gene and cell therapy products, and which provide versatile tools for applications in cell biology, functional genomics and drug-discovery research, including three-hybrid screening approaches to discover and characterize targets and lead molecules.To maximize their use by the scientific community, we distribute our technologies at no cost to academic investigators in the form of our Regulation Kits.As of February 28, 2010, we have entered into more than 1,700 material transfer agreements with more than 570 different institutions in 35 countries for the use of this technology in diverse areas of research, and more than 300 scientific papers describing their use have been published.In addition, we have licensed the ARGENT technology to several pharmaceutical and biotechnology companies for research and development and/or commercial purposes. Our Intellectual Property Patents and other intellectual property rights are essential to our business.We file patent applications to protect our technology, inventions and improvements to our inventions that are considered important to the development of our business. As of February 28, 2010, we owned, co-owned or held an exclusive license to 62 U.S. patents and 35 pending U.S. patent applications together with their various foreign counterparts.We also have several nonexclusive technology licenses from certain institutions in support of our research programs, and may seek additional such licenses where applicable technology complements our research and development efforts. Our mTOR inhibitor, ridaforolimus, and its production are covered by two of our issued U.S. patents. Those patents and foreign counterparts are expected to expire in 2023. Patents that may issue based on other pending applications would provide in some cases up to five years of additional patent protection for covered therapeutic uses of ridaforolimus. Our multi-targeted kinase inhibitor, AP24534, and our ALK inhibitor, AP26113, are each covered by pending patent applications that are expected to provide patent protection through late 2026 and mid-2029, respectively. In both cases, other pending patent applications relating to therapeutic uses of the respective inhibitors are expected to provide additional patent protection into 2030. The remainder of our patent portfolio is focused primarily on inventions involving additional classes of chemical compounds; the mTOR gene; the components, configurations and use of our ARGENT regulation technologies; and the NF-κB cell-signaling technology. 7 We also rely on unpatented trade secrets and proprietary know-how, some of which is not believed to be adequately protectable through patents.In order to protect our trade secrets, we enter into confidentiality agreements with our employees, consultants, investigators, clinical trial sites, contractors, collaborators and other third parties to whom we disclose confidential information, although protection of trade secrets is generally recognized as challenging. Our Licenses to Third Parties Our Collaboration with Merck & Co., Inc. On July 11, 2007, we entered into a collaboration agreement with Merck for the joint global development and commercialization of ridaforolimus.We are currently engaged in advanced negotiations with Merck regarding the terms of a revised collaboration agreement.Although there can be no assurance that we will reach agreement with respect to such revisions on terms acceptable to us, our current expectation is that a revised agreement will be entered into in the second fiscal quarter of 2010. Under the terms of the collaboration agreement, as currently in effect, we and Merck are conducting a broad-based development program in which clinical trials, preclinical studies and biomarker studies are being conducted concurrently in multiple potential cancer indications, pursuant to a global development plan agreed upon by the parties.Each party funds 50 percent of the global development costs, except that Merck funds 100 percent of any cost of development that is specific to development or commercialization of ridaforolimus outside the United States.The agreement provides that, in certain circumstances, either party may opt out of conducting and funding certain late-stage clinical trials, which would result in changes in development and commercialization responsibilities and compensation arrangements.We are responsible for supplying the active pharmaceutical ingredient used in ridaforolimus drug product, and Merck is responsible for the formulation of the finished product, all under a separate supply agreement between the parties. The collaboration agreement currently provides that, in the United States, we and Merck will co-promote ridaforolimus, we will distribute and sell ridaforolimus for all cancer indications and record all sales, and each party will receive 50 percent of the net profit from such sales.Outside the United States, Merck will distribute, sell and promote ridaforolimus and book all sales, and Merck will pay us tiered double-digit royalties on such sales.Royalties are payable by Merck, on a country by country basis, until the later of (i) the expiration of the last valid claim of any patent rights owned by either us or Merck that cover ridaforolimus, (ii) a specified number of years from first commercial sale, or (iii) the last date upon which we supply active pharmaceutical ingredient to Merck under the supply agreement, subject to partial reduction in certain circumstances. Under the terms of the collaboration agreement, Merck paid us an initial up-front payment of $75 million in July 2007, and has agreed to pay up to $452 million in milestone payments based on the successful development of ridaforolimus in multiple potential cancer indications, of which $53.5 million has been paid to us through December 31, 2009, and up to $200 million in milestone payments based on achievement of specified product sales thresholds.Merck has also agreed to provide us with up to $200 million in interest-bearing, repayable, development cost advances to cover a portion of our share of global development costs, after we have paid $150 million in global development costs and have obtained regulatory approval to market ridaforolimus from the FDA in the United States or similar regulatory authorities in Europe or Japan.All amounts to be paid to us by Merck, with the exception of any development cost advances, are non-refundable. The collaboration agreement may be terminated (i) by either party based on insolvency or uncured breach by the other party, (ii) by Merck on or after the third anniversary of the effective date by providing at least 12 months prior written notice, (iii) by Merck upon the failure of ridaforolimus to meet certain developmental and safety requirements, or (iv) after discussions between the parties, in the event Merck concludes it is not advisable to continue the development of ridaforolimus for use in a potential cancer indication.Upon termination of the collaboration agreement, depending upon the circumstances, the parties have varying rights and obligations with respect to the continued development and commercialization of ridaforolimus and continuing royalty obligations. 8 Under the terms of the collaboration agreement,we and Merck have established a series of joint committees which are responsible for the development and commercialization of ridaforolimus.Under the committee structure, if the committees are unable to reach a decision, the matter is referred to senior executives of the parties.Each party has ultimate decision making authority with respect to a specified limited set of issues, and for all other issues, the matter must be resolved by consensus of the parties.Either party may choose not to appoint members to any of the joint committees and such a determination by either party has no impact on the financial or other terms of the collaboration. Our Stent Collaborations Medinol Ltd. In January 2005, we entered into a license agreement with Medinol Ltd., or Medinol, a cardiovascular medical device company, to develop and commercialize ridaforolimus-eluting stents and other medical devices to prevent restenosis, or reblockage, of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty. Under the agreement, we granted to Medinol a non-exclusive, world-wide, royalty-bearing license, under our patents and technology relating to ridaforolimus, to develop, manufacture and sell the stents and certain other medical devices that deliver ridaforolimus. We are responsible for supplying Medinol with, and Medinol agreed to purchase from us, certain quantities of ridaforolimus for use in its development, manufacture and sale of the stents and other medical devices. The agreement allows Medinol to distribute products resulting from the agreement worldwide through distributors authorized by us. We have entered into a similar non-exclusive license agreement with ICON Medical Corp., as described further below, and we have retained the right to enter into one additional non-exclusive license agreement with an additional third party to develop and commercialize stents and certain other medical devices to deliver ridaforolimus for use in vascular disease. The agreement provides for the payment by Medinol to us of up to $39.3 million, which includes an upfront license fee and payments based upon achievement of development, regulatory and commercial milestones, if two products are developed. Through December 31, 2009, we have received $750,000 under the agreement. In addition, we are eligible to receive tiered single-digit royalties based on various minimum levels of stents or other medical devices sold under the agreement. As of December 31, 2009, no products have been approved by regulatory authorities for sale under this agreement. The term of the agreement extends to the later to occur of the expiration of our patents relating to the rights licensed to Medinol under the agreement or 15 years after the first commercial sale of a product. The agreement may be terminated by either party for breach following the failure to cure after a 90-day cure period. In addition, Medinol may terminate the agreement upon 30 days notice to us upon certain events, including if it determines, in its reasonable business judgment, that it is no longer in its business interest to continue the development of a medical device to deliver ridaforolimus. We may terminate the agreement upon 30 days notice to Medinol, if we determine that it is no longer in our business interest to continue our development and regulatory approval efforts with respect to ridaforolimus. The agreement also provides for periodic reporting of progress, sharing of relevant clinical and non-clinical data, assistance in resolution of technical and regulatory issues and, if a product is approved, timely reporting of sales and remittance of royalty payments. ICON Medical Corp. In October 2007, we entered into a license agreement with ICON Medical Corp., or ICON, a cardiovascular medical device company, to develop and commercialize ridaforolimus-eluting stents and other medical devices to prevent restenosis, or reblockage, of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty. Under the agreement, we granted to ICON a non-exclusive, world-wide, royalty-bearing license, under our patents and technology relating to ridaforolimus, to develop, manufacture and sell the stents and certain other medical devices that deliver ridaforolimus. We are responsible for supplying ICON with, and ICON agreed to purchase from us, certain quantities of ridaforolimus for use in its development, manufacture and sale of the stents and other medical devices. We have entered into a similar non-exclusive license agreement with Medinol, as described above, and we have retained the right to enter into one additional non-exclusive license agreement with an additional third party to develop and commercialize stents and certain other medical devices to deliver ridaforolimus for use in vascular disease. 9 Concurrent with the execution of the agreement, we received shares of ICON common stock equal to an ownership interest in ICON of less than 10% and certain percentage maintenance, anti-dilution, registration and other rights. The agreement provides for the payment by ICON to us of up to $27.4 million based upon achievement of certain clinical, regulatory and commercial milestones, if two products are developed. Through December 31, 2009, we have received no such payments under the agreement. In addition, we are eligible to receive single-digit royalties based on net sales of stents or other medical devices sold under the agreement. As of December 31, 2009, no products have been approved by regulatory authorities for sale under this agreement. The term of the agreement extends to the later to occur of the expiration of our patents relating to the rights licensed to ICON under the agreement or 15 years after the first commercial sale of a product. The agreement may be terminated by either party for breach following the failure to cure after a 90-day cure period. In addition, ICON may terminate the agreement upon 30 days notice to us upon certain events, including if it determines, in its reasonable business judgment, that it is no longer in its business interest to continue the development of a medical device to deliver ridaforolimus. We may terminate the agreement upon 30 days notice to ICON, if we determine that it is no longer in our business interest to continue our development and regulatory approval efforts with respect to ridaforolimus. The agreement also provides for periodic reporting of progress, sharing of relevant clinical and non-clinical data, assistance in resolution of technical and regulatory issues and, if a product is approved, timely reporting of sales and remittance of royalty payments. Other Licenses to Third Parties We have a program to license our NF-κB cell-signaling technology and treatment methods to pharmaceutical and biotechnology companies conducting research to discover and develop drugs that modulate NF-κB cell-signaling and/or marketing such drugs.To date, we have entered into several licenses for this technology with pharmaceutical companies and companies manufacturing and commercializing kits, technologies and tools for research applications. We also have a program to license our ARGENT cell-signaling regulation technologies to pharmaceutical and biotechnology companies to develop and commercialize innovative therapeutic products and to conduct drug discovery research.To date, we have entered into several licenses for use of our ARGENT cell-signaling regulation technologies for a variety of applications, including the development of therapeutic vaccines and gene and cell therapy products and for use in drug discovery.In addition, several biotechnology companies have conducted collaborative studies of these technologies for use in gene and cell therapy applications. Our Licenses from Third Parties NF-κB Cell-Signaling Technologies In August 1991, we entered into an exclusive license agreement with Massachusetts Institute of Technology and the Whitehead Institute (on behalf of themselves and Harvard University, collectively “MIT”), pursuant to which we are the exclusive licensee of pioneering technology and patents relating to NF-κB cell-signaling technologies and methods of treating human disease through modulation of NF-κB cell-signaling activity. This license agreement, as amended in 1995, required us to pay MIT an up-front license issue fee and a one-time milestone fee, as well as annual license maintenance fees. In addition, we are obligated to pay MIT low-single-digit royalties based on net sales of any products and processes developed using the NF-κB cell-signaling technologies and treatment methods. Through December 31, 2009, we have paid MIT approximately $773,000 under this agreement. 10 After obtaining the patent rights related to the NF-κB cell-signaling activity, we began a program to generate revenues by outlicensing this technology and these treatment methods to pharmaceutical and biotechnology companies that are conducting research to discover and develop drugs that modulate NF-κB cell-signaling and/or that are marketing related drugs. To date, we have entered into several outlicenses of this technology with pharmaceutical companies and companies manufacturing and commercializing kits, technologies and tools for research applications. The license agreement also grants us the right to undertake the enforcement and/or defense of these patent rights at our sole expense, subject to our right to withhold a significant percentage of any royalties otherwise due to the academic institutions to be applied toward reimbursement of our fees and expenses in connection with any such litigation. The license agreement also provides that we will share a percentage of any damages, net of fees and expenses, awarded in such litigations with the academic institutions. We have been engaged in litigation with Eli Lilly and Company and Amgen Inc. and certain affiliated entities with respect to one of the NF-κB patents, as well as a proceeding in the U.S. Patent and Trademark Office, as disclosed in Part I, Item 3 entitled “Legal Proceedings” of this Annual Report on Form 10-K. The term of the agreement extends to 12 years after the first commercial sale of a product resulting from technology licensed under the agreement. The agreement may be terminated by MIT upon a failure by us to pay MIT any royalties due under the agreement after a 30-day notice of termination or upon a breach by us following our failure to cure after a 90-day cure period. We may terminate the agreement upon six months notice to MIT and payment of all amounts due to MIT through the effective date of termination, or we may terminate our license with respect to any particular patents upon written notice to MIT. ARGENT Cell-Signaling Regulation Technologies In December 1997, we entered into an amended and restated exclusive license agreement with Stanford University (on behalf of itself and Harvard University, collectively “Stanford”), pursuant to which we became the exclusive licensee of certain technology and patent rights to our ARGENT cell-signaling regulation technologies, which includes materials and methods for regulating the transcription of specific genes in vivo. Concurrent with our execution of this agreement, we issued an aggregate of 128,571 shares of common stock of our former subsidiary AGTI, which was merged into us in September 2008, to Stanford. The agreement required us to pay Stanford an up-front license issue fee, as well as payments based upon achievement of certain clinical, regulatory and commercial milestones. Through December 31, 2009, we have paid Stanford $840,000 under this agreement. In addition, we are obligated to pay Stanford single-digit royalties based on net sales of any products and processes developed using the ARGENT cell-signaling regulation technologies, including therapies and research reagents. As of December 31, 2009, no products or processes have been developed using the ARGENT cell-signaling regulation technologies and approved for sale. The initial term of the agreement extends to 12 years after the first commercial sale of a product resulting from technology licensed under the agreement, augmented by any patent term extension awarded in connection with the patents licensed under the agreement. The agreement further extends for multi-year terms, unless Stanford demonstrates that we are not diligently pursuing the commercialization of the technologies licensed under the agreement. The agreement may be terminated by Stanford upon a material breach by us, including failure to pay royalties owed under the agreement, following our failure to cure after a 60-day cure period. We may terminate the agreement upon 30 days’ written notice to Stanford and payment of all amounts due to Stanford through the effective date of termination. 11 We have also entered into other license agreements with various institutions and universities pursuant to which we are the licensees of certain technologies relating to our research and development programs. In some instances, our license agreements from third parties also impose insurance, development, sublicensing and other obligations on us. Failure by us to comply with these requirements could result in the termination of the applicable agreement, which, depending upon the technologies which are the subject of the applicable agreement, could have a material adverse effect on our business, financial condition, and results of operations. Research and Development Spending During each of the three years ended December 31, 2009, 2008 and 2007, we spent approximately $63.4 million, $50.8 million and $39.6 million, respectively, on our research and development activities. Manufacturing Our drug candidates and preclinical compounds are small molecules that can be readily synthesized by processes that we have developed.We are able to manufacture in-house the quantities of our product candidates necessary for certain preclinical studies.We do not own or operate manufacturing facilities for the production of clinical or commercial quantities of our product candidates.We contract with third- party manufacturers to assist in the development and optimization of our manufacturing processes and methods and to supply our product candidates in sufficient bulk quantities and in suitable dosage forms for use in our clinical trials.We also expect to depend on third-party manufacturers for the supply of our products upon commercialization. Our lead product candidate, ridaforolimus, is produced by an established manufacturing process using conventional synthetic and natural-product fermentation techniques.The production of ridaforolimus is based in part on technology that we believe is proprietary to us.Pursuant to our collaboration agreement and a separate supply agreement with Merck, we are responsible for supplying the active pharmaceutical ingredient used in ridaforolimus drug product and Merck is responsible for thesupply ofridaforolimus as afinished drugproduct.We, with Merck, may license this technology to contract manufacturers to enable them to manufacture ridaforolimus for us.In addition, a contract manufacturer may develop process technology related to the manufacture of our drug candidates that the manufacturer owns either independently or jointly with us.This would increase our reliance on that manufacturer or require us to obtain a license from that manufacturer in order to have our product manufactured by other parties.We are negotiating with our existing suppliers and other third-party manufacturers to secure the long-term supply and manufacture of the active pharmaceutical ingredient used in ridaforolimus at commercially reasonable costs with appropriate redundancy for commercialization. Contract manufacturers are subject to extensive governmental regulation and we depend on them to manufacture our product candidates in accordance with the FDA’s current good manufacturing practice regulations, or cGMPs.We have an established quality assurance program intended to ensure that third-party manufacturers under contract produce our compounds in accordance with cGMPs, and other applicable domestic and foreign regulations.We believe that our current contractors comply with such regulations. Competition The pharmaceutical and biotechnology industries are intensely competitive.We compete directly and indirectly with other pharmaceutical companies, biotechnology companies and academic and research organizations, many of whom have greater resources than us.We compete with companies who have products on the market or in development for the same indications as our product candidates.We may also complete with organizations that are developing similar technology platforms. 12 In the area of oncology, pharmaceutical and biotechnology companies such as Amgen Inc., AstraZeneca PLC, Bristol-Myers Squibb Company, Eli Lilly and Company, the Roche Group, GlaxoSmithKline plc, Johnson & Johnson, Merck & Co., Inc., Merck KGaA, Novartis AG, and Pfizer, Inc., are developing and marketing drugs to treat cancer, including mTOR inhibitors.Specifically, Pfizer, Inc. and Novartis AG are developing mTOR inhibitors for use in cancer.Pfizer’s mTOR inhibitor, temsirolimus, and Novartis’ mTOR inhibitor, everolimus are both approved to treat patients with advanced kidney cancer.Biotechnology companies such as Amgen Inc., Biogen-Idec, Inc., Onyx Pharmaceuticals, Inc. and OSI Pharmaceuticals, Inc., are developing and, in some cases, marketing drugs to treat various diseases, including cancer, by inhibiting cell-signaling pathways.Other companies have products on the market or in development against which our drug candidates, if approved, may have to compete.Specifically, PharmaMar, a wholly owned subsidiary of Zeltia Group, has a product, trabectedin, approved for the treatment of soft-tissue sarcomas in Europe, and Takeda Pharmaceutical Co., Ltd. has mifamurtide, an immunotherapy product approved in Europe for treatment of bone sarcomas.In addition, Chemgenex Pharmaceuticals Limited has a product candidate, omacetaxine, for the treatment of patients with CML who have failed prior therapy with imatinib and who have developed the T315I mutation of BCR-ABL.We may also experience competition from companies that have acquired or may acquire technology from companies, universities, and other research institutions.As these companies develop their technologies, they may develop proprietary positions that may materially and adversely affect us. Government Regulation Government authorities in the United States, at the federal, state and local level, and in other countries extensively regulate, among other things, the research, development, testing, manufacture, quality control, approval, labeling, packaging, storage, record-keeping, promotion, advertising, distribution, marketing and export and import of products such as those we are developing.The process of obtaining regulatory approvals in the United States and in foreign countries, along with subsequent compliance with applicable statutes and regulations, require the expenditure of substantial time and financial resources. United States Drug Development Process In the United States, the FDA regulates drugs under the Federal Food, Drug, and Cosmetic Act, or FDCA, and implementing regulations.Our products must be approved by the FDA through the new drug application, or NDA, process before they may be legally marketed in the United States, which generally involves the following: ● completion of preclinical laboratory tests, animal studies and formulation studies according to Good Laboratory Practices or other applicable regulations; ● submission to the FDA of an investigational new drug application, or IND, which must become effective before human clinical trials may begin; ● performance of adequate and well-controlled human clinical trials according to Good Clinical Practices to establish the safety and efficacy of the proposed drug for its intended use; ● submission to the FDA of an NDA; ● satisfactory completion of an FDA inspection of the manufacturing facility or facilities at which the drug is produced to assess compliance with cGMP to assure that the facilities, methods and controls are adequate to preserve the drug’s identity, strength, quality and purity; and ● FDA review and approval of the NDA. 13 As part of the IND, an IND sponsor must submit to the FDA the results of preclinical tests, which may include laboratory evaluations and animal studies, together with manufacturing information and analytical data, and the proposed clinical protocol for the first phase of the clinical trial of the drug.The IND automatically becomes effective 30 days after receipt by the FDA, unless the FDA, within the 30-day time period, places the clinical trial on a “clinical hold,” pending resolution between the IND sponsor and the FDA of any outstanding concerns. Clinical holds may be imposed by the FDA at any time before or during clinical studies due to safety concerns or non-compliance by the sponsor. All clinical trials must be conducted under the supervision of a qualified investigator(s) in accordance with good clinical practice regulations.An institutional review board, or IRB, must also review and approve each new clinical protocol and patient informed consent form prior to commencement of the corresponding clinical trial at each institution where a trial is performed.Protocols detail, among other things, the objectives of the study, dosing procedures, subject selection and exclusion criteria, and the parameters to be used to monitor patient safety. Human clinical trials are typically conducted in three sequential phases that may overlap or be combined: ● Phase 1: The drug is introduced into healthy human subjects or patients (in the case of certain inherently toxic products for severe or life-threatening diseases) and tested for safety, dosage tolerance, absorption, metabolism, distribution and excretion. ● Phase 2: Involves studies in a limited patient population to identify possible adverse effects and safety risks, to preliminarily evaluate the efficacy of the product for specific targeted diseases and to determine dosage tolerance and optimal dosage. ● Phase 3: Clinical trials are undertaken to further evaluate dosage, clinical efficacy and safety in an expanded patient population at geographically dispersed clinical study sites.These studies are intended to establish the overall risk-benefit ratio of the product and provide, if appropriate, an adequate basis for product labeling. Progress reports detailing the results of the clinical trials must be submitted at least annually to the FDA and safety reports must be submitted to the FDA and the investigators for serious and unexpected adverse events.The FDA or the sponsor may suspend a clinical trial at any time on various grounds, including a finding that the study participants are being exposed to an unacceptable health risk. If a drug is intended to treat a serious or life threatening condition for which there is an unmet medical need, a company may request that the FDA consider the drug for a fast track development program at the time of submitting its IND or at any time prior to receiving marketing approval.The fast track program is designed to facilitate the development and expedite the review of a new drug for the treatment of the specific conditions.If the FDA agrees that the drug meets the criteria for fast track development for treatment of one or more conditions, it will grant fast track status.The FDA granted fast track status to ridaforolimus for treatment of soft tissue sarcomas and bone sarcomas. Orphan Drug Designation Under the Orphan Drug Act, the FDA may grant orphan drug designation to a drug intended to treat a rare disease or condition which is defined as one affecting fewer than 200,000 individuals in the United States or more than 200,000 individuals where there is no reasonable expectation that the product development cost will be recovered from product sales in the United States.Orphan drug designation must be requested before submitting an NDA and does not convey any advantage in, or shorten the duration of, the regulatory review and approval process. If an orphan drug-designated product subsequently receives the first FDA approval for the disease for which it was designed, the product will be entitled to seven years of product exclusivity, which means that the FDA may not approve any other applications to market the same drug for the same indication, except in very limited circumstances, for seven years.If a competitor obtains approval of the same drug, as defined by the FDA, or if our product candidate is determined to be contained within the competitor’s product for the same indication or disease, the competitor’s exclusivity could block the approval of our product candidate in the designated orphan indication for seven years.The FDA granted two orphan drug designations for ridaforolimus; the first for the treatment of soft tissue sarcoma and the second for the treatment of bone sarcoma.The FDA also granted orphan drug designation for AP24534 for the treatment of CML and Philadelphia chromosome-positive acute lymphoblastic leukemia. 14 Special Protocol Assessment A sponsor of an IND may request that the FDA evaluate within 45 days certain protocols and issues relating to the protocols to assess whether they are adequate to meet scientific and regulatory requirements identified by the sponsor.Such special protocol assessments, or SPAs, may be requested for clinical protocols for Phase 3 trials whose data will form the primary basis for an efficacy claim if the trials had been the subject of discussion at an end-of-Phase 2/pre-Phase 3 meeting with the FDA.If the sponsor and the FDA reach a written agreement regarding the protocol, the SPAs will be considered binding on the FDA and will not be changed unless the sponsor fails to follow the agreed-upon protocol, data supporting the request are found to be false or incomplete, or the FDA determines that a substantial scientific issue essential to determining the safety or effectiveness of the drug was identified after the testing began.Even if a SPA is agreed to, approval of the NDA is not guaranteed since a final determination that an agreed-upon protocol satisfies a specific objective, such as the demonstration ofefficacy, or supports an approval decision, will be based on a complete review of all the data in the NDA.We have an SPA with the FDA for our Phase 3 SUCCEED trial. United States Review and Approval Processes The results of product development, preclinical studies and clinical trials, along with descriptions of the manufacturing process, analytical tests conducted on the chemistry of the drug, proposed labeling, and other relevant information are submitted to the FDA as part of an NDA requesting approval to market the product. The FDA reviews all NDAs submitted to ensure that they are sufficiently complete for substantive review before it accepts them for filing.Once the submission is accepted for filing, the FDA begins an in-depth and substantive review.The FDA may seek advice and a recommendation from an external advisory committee as to whether the application should be approved and under what conditions.The FDA is not bound by the recommendation of an advisory committee.The FDA may refuse to approve an NDA if the applicable regulatory criteria are not satisfied or may require submission of additional clinical or other data and information which, upon agency review and interpretation, may or may not be deemed by the FDA to satisfy the criteria for approval.The FDA may also issue a “complete response” letter, which may require additional clinical or other data or impose other conditions that must be met in order to secure final approval of the NDA. NDAs receive either standard or priority review.A drug representing a significant improvement in treatment, prevention or diagnosis of disease may receive priority review.In addition, products studied for their safety and effectiveness in treating serious or life-threatening illnesses and that provide meaningful therapeutic benefit over existing treatments may receive accelerated approval and may be approved on the basis of adequate and well-controlled clinical trials establishing that the drug product has an effect on a surrogate endpoint that is reasonably likely to predict clinical benefit or on the basis of an effect on a clinical endpoint other than survival or irreversible morbidity.As a condition of approval, the FDA may require that a sponsor of a drug receiving accelerated approval perform adequate and well-controlled post-marketing clinical trials.Priority review and accelerated approval do not change the standards for approval, but may expedite the approval process. If approved by the FDA, the product’s use may be limited to specific diseases, dosages or indications.In addition, the FDA may require us to conduct post-NDA approval, or Phase 4, testing which involves further nonclinical studies or clinical trials designed to further assess the drug’s safety and effectiveness and may require additional testing and surveillance programs to monitor the safety of the drug in the marketplace. 15 Marketing Exclusivity Market exclusivity provisions under the FDCA can delay the submission or the approval of certain applications.The FDCA provides a five-year period of non-patent marketing exclusivity within the United States to the first applicant to gain approval of an NDA for a new chemical entity.A drug is a new chemical entity if the FDA has not previously approved any other new drug containing the same active moiety, which is the molecule or ion responsible for the action of the drug substance.During the exclusivity period, the FDA may not accept for review an abbreviated new drug application, or ANDA, or a 505(b)(2) NDA submitted by another company for another version of such drug where the applicant does not own or have a legal right of reference to all the data required for approval.However, an application may be submitted after four years if it contains a certification of patent invalidity or non-infringement.The FDCA also provides three years of marketing exclusivity for an NDA, 505(b)(2) NDA or supplement to an existing NDA if new clinical investigations, other than bioavailability studies, that were conducted or sponsored by the applicant are deemed by the FDA to be essential to the approval of the application, for example, for new indications, dosages, or strengths of an existing drug.This three-year exclusivity covers only the conditions associated with the new clinical investigations and does not prohibit the FDA from approving ANDAs for drugs containing the original active agent.Five-year and three-year exclusivity will not delay the submission or approval of a full NDA; however, an applicant submitting a full NDA would be required to conduct or obtain a right of reference to all of the preclinical studies and adequate and well-controlled clinical trials necessary to demonstrate safety and effectiveness. Pediatric exclusivity is another type of exclusivity in the United States.Pediatric exclusivity, if granted, provides an additional six months to an existing exclusivity or statutory delay in approval resulting from a patent certification.This six-month exclusivity, which runs from the end of other exclusivity protection or patent delay, may be granted based on the voluntary completion of a pediatric study in accordance with an FDA-issued “Written Request” for such a study.The current pediatric exclusivity provision under the FDCA will expire on October 1, 2012. Post-Approval Requirements Once an approval is granted, the FDA may withdraw the approval if compliance with regulatory standards is not maintained or if problems occur after the product reaches the market.Later discovery of previously unknown problems with a product may result in restrictions on the product or even complete withdrawal of the product from the market.After approval, some types of changes to the approved product, such as adding new indications, manufacturing changes and additional labeling claims, are subject to further FDA review and approval.Manufacturers and other entities involved in the manufacture and distribution of approved FDA-regulated products are required to register their establishments with the FDA and certain state agencies, and are subject to periodic unannounced inspections by the FDA and certain state agencies.We rely, and expect to continue to rely, on third parties for the production of clinical and commercial quantities of our products.Future FDA and state inspections may identify compliance issues at the facilities of our contract manufacturers that may disrupt production or distribution, or require substantial resources to correct. Any drug products manufactured or distributed by us or our partners pursuant to FDA approvals are subject to continuing regulation by the FDA, including, among other things, record-keeping requirements, reporting of adverse experiences with the drug, providing the FDA with updated safety and efficacy information, drug sampling and distribution requirements, and complying with FDA promotion and advertising requirements.The FDA strictly regulates labeling, advertising, promotion and other types of information on products that are placed on the market.Products may be promoted only for the approved indications and in accordance with the provisions of the approved label. 16 From time to time, legislation is drafted, introduced and passed in Congress that could significantly change the statutory provisions governing the approval, manufacturing and marketing of products regulated by the FDA. For example, the Food and Drug Administration Amendments Act of 2007, or FDAAA, gave the FDA enhanced post-market authority, including the authority to require post-market studies and clinical trials, labeling changes based on new safety information, and compliance with a risk evaluation and mitigation strategy approved by the FDA. Additionally, the law expands the clinical trial registry so that sponsors of all clinical trials, except for Phase I trials, are required to submit certain clinical trial information for inclusion in the clinical trial registry data bank.Failure to comply with any requirements under FDAAA may result in significant penalties.In addition to new legislation, FDA regulations and guidance are often revised or reinterpreted by the agency in ways that may significantly affect our business and our products. It is impossible to predict whether further legislative changes will be enacted, or FDA regulations, guidance or interpretations changed or what the impact of such changes, if any, may be.Failure to comply with applicable regulatory requirements can result in enforcement action by the FDA, which may include any of the following sanctions: ● warning letters; ● fines, injunctions, and civil penalties; ● recall or seizure of our products; ● operating restrictions, partial suspension or total shutdown of production; ● refusal to approvals of new products; ● withdrawal approvals; and ● criminal prosecution. Foreign Regulation In addition to regulations in the United States, we will be subject to a variety of foreign regulations governing clinical trials and commercial sales and distribution of our products.Whether or not we obtain FDA approval for a product, we must obtain approval by the comparable regulatory authorities of foreign countries before we can commence clinical trials or marketing of the product in those countries.The approval process varies from country to country and the time may be longer or shorter than that required for FDA approval.The requirements governing the conduct of clinical trials, product licensing, pricing and reimbursement vary greatly from country to country. As in the U.S., the European Union may grant orphan drug status for specific indications if the request is made before an application for marketing authorization is made.The European Union considers an orphan medicinal product to be one that affects less than five of every 10,000 people in the European Union.A company whose application for orphan drug designation in the European Union is approved is eligible to receive, among other benefits, regulatory assistance in preparing the marketing application, protocol assistance and reduced application fees.Orphan drugs in the European Union also enjoy economic and marketing benefits, including up to ten years of market exclusivity for the approved indication, unless another applicant can show that its product is safer, more effective or otherwise clinically superior to the orphan designated product.We have been granted orphan designation in the European Union for ridaforolimus for the treatment of soft tissue sarcoma and bone sarcoma, and for AP24534 for the treatment of CML and ALL. Reimbursement Sales of pharmaceutical products depend in significant part on the availability of third-party reimbursement.Third-party payors include government health programs such as Medicare and Medicaid, managed care organizations and commercial health insurers.We anticipate that third-party payors, including Medicare, will provide coverage for our products.However, the amount of coverage may not be sufficient to allow us to sell our products on a competitive and profitable basis. 17 We expect that there will continue to be a number of federal and state proposals, including changes to the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, or MMA, to implement governmental pricing controls and limit the growth of healthcare costs, including the cost of prescription drugs.While we cannot predict whether such legislative or regulatory proposals will be adopted, the adoption of such proposals could have a material adverse effect on our business, financial condition and profitability. In addition, in some foreign countries, the proposed pricing for a drug must be approved before it may be lawfully marketed.The requirements governing drug pricing vary widely from country to country.There can be no assurance that any country that has price controls or reimbursement limitations for pharmaceutical products will allow favorable reimbursement and pricing arrangements for any of our products. Our Employees As of February 28, 2010, we had 149employees, 81 of whom hold post-graduate medical or science degrees, including 49 with a Ph.D. or M.D.Most of our employees are engaged directly in research and development.We have entered into confidentiality, assignment of inventions and non-disclosure agreements with all of our employees and non-competition agreements with all of our senior level employees.None of our employees are covered by a collective bargaining agreement, and we consider relations with our employees to be good. Our Company ARIAD was organized as a Delaware corporation in April 1991.Our principal executive offices are located at 26 Landsdowne Street, Cambridge, Massachusetts 02139-4234, and our telephone number is (617) 494-0400.We maintain an internet website at http://www.ariad.com, the contents of which are not incorporated herein.Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and all amendments to such reports are made available free of charge through www.sec.gov and the Investor Relations section of our website as soon as reasonably practicable after they have been electronically filed with or furnished to the United States Securities and Exchange Commission, or SEC. ARIAD and the ARIAD logo are our registered trademarks.ARGENT is our trademark.Other service marks, trademarks and trade names appearing in this report are the property of their respective owners. Merger of ARIAD Gene Therapeutics, Inc. into ARIAD Pharmaceuticals, Inc. On September 11, 2008, ARIAD Pharmaceuticals, Inc. or ARIAD, and ARIAD Gene Therapeutics, Inc., or AGTI, entered into an agreement pursuant to which AGTI was merged with and into ARIAD on September 12, 2008, with ARIAD as the surviving company.Prior to the merger, AGTI was an 80 percent owned subsidiary of ARIAD.AGTI owned or licensed from others the intellectual property related to our ARGENT technology and know-how, as well as the product candidates developed from the application of this technology, including ridaforolimus.We effectuated the merger to eliminate conflicts of interest between ARIAD and AGTI, to ensure that ARIAD will receive benefits from the successful commercialization of its products proportionate to its investment and to create additional value for our stockholders. Under the terms of the merger agreement, each outstanding share of AGTI common stock owned by AGTI’s minority stockholders, a total of 1,126,064 AGTI shares, was converted into the right to receive two shares of ARIAD common stock.Under Delaware law, any of the AGTI minority stockholders had the right to demand appraisal of his or her AGTI shares and to seek judicial determination of the fair value of such shares.Four AGTI stockholders holding a total of 226,426 shares of AGTI common stock notified us of their intent to pursue appraisal of their shares.We reached a settlement with such AGTI stockholders in January 2009 pursuant to which these AGTI stockholders received two shares of ARIAD common stock plus approximately $2.43 in cash for each share of AGTI common stock they owned.In total, in exchange for all of the AGTI common stock owned by the AGTI minority stockholders, we issued 2,252,128 shares of ARIAD common stock, or approximately 3.1 percent of the outstanding common stock of ARIAD at the time of the merger, and $550,000 in cash.The total cost of the acquisition of the 20 percent minority interest of AGTI was approximately $5.9 million. 18 ITEM 1A: RISK FACTORS THE RISKS AND UNCERTAINTIES DESCRIBED BELOW ARE THOSE THAT WE CURRENTLY BELIEVE MAY MATERIALLY AFFECT OUR COMPANY.IF ANY OF THE FOLLOWING RISKS ACTUALLY OCCUR, THEY MAY MATERIALLY HARM OUR BUSINESS, OUR FINANCIAL CONDITION AND OUR RESULTS OF OPERATIONS. Risks Relating to Our Business Based on our current financial resources and liquidity and projected cash requirements to fund our operations, there is substantial risk related to our ability to continue as a going concern. At December 31, 2009, we had cash and cash equivalents totaling $40.4 million and working capital of $8.2 million, compared to cash, cash equivalents and marketable securities totaling $38.4 million and working capital of $13.5 million at December 31, 2008.For the year ended December 31, 2009, we incurred a net loss of $80.0 million and reported cash used in operating activities of $51.9 million.We expect to continue to incur significant operating expenses and net losses through at least 2011, and therefore, we will require substantial additional funding to support our research and development programs, including preclinical development and clinical trials, for operating expenses including intellectual property protection and enforcement, for the pursuit of regulatory approvals, and for establishing manufacturing, marketing and sales capabilities. In order to conserve our financial resources and extend our liquidity, since mid-2009, we have reduced, deferred or eliminated previously planned spending on activities and initiatives that are not considered directly related to our highest priority programs and objectives or are committed obligations.These actions have had a positive effect on our financial resources but will not be sufficient by themselves to eliminate our need for additional funding. We are pursuing various potential sources of additional funding.We are currently in advanced negotiations with Merck regarding the terms of a revised collaboration agreement for the development and commercialization of ridaforolimus.Although there can be no assurance that we will complete negotiation of a revised collaboration agreement with Merck on terms acceptable to us, our current expectation is that the revised agreement will be finalized and executed by the parties in the second quarter of 2010.We are also pursuing partnering opportunities with our earlier stage product candidates, AP24534 and AP26113, which could generate up-front and milestone payments as well as funding of on-going development costs, and other licensing possibilities with our product candidates and technologies. If we are unable to execute a revised collaboration agreement with Merck on a timely basis, we will need to raise funds from other sources and further reduce our operating expensesin order to continue operating our business.In such circumstances, we may seek to raise funds by issuing common stock or other securities in one or more private placements or public offerings, or through the issuance of debt, or by out-licensing our product candidates and technologies. There can be no assurance that we will be able to raise additional funding from the above sources or enter into license agreements on terms acceptable to us or at all.Depending upon the success of such financing and licensing efforts, our expense reductions could include the discontinuance of most development activities and a substantial reduction in our staff. If we are not successful in our efforts to secure additional funding as described above or otherwise reduce spending to conserve our cash resources, our cash and cash equivalents as of December 31, 2009 will not be sufficient to fund our operations beyond the second quarter of 2010, and thus there is substantialrisk related toour ability to continue as a going concern through 2010. 19 Insufficient funding may jeopardize our research and development programs and may require us to reduce our operations or prevent commercialization of our products and technologies. We have funded our operations to date through sales of equity securities, debt, the upfront and milestone payments received from Merck since July 2007, and, to a limited extent, operating revenues.Most of our operating revenue to date has been generated through previous collaborative research and development agreements and existing licenses. Although our collaboration agreement with Merck for the global development and commercialization of ridaforolimus was structured to provide us with substantial funding for the remaining development of ridaforolimus if the collaboration was successful in meeting specified milestones, in 2009 we reported that the expectedinitiation of certain Phase 3 clinical trials and the associated significant milestone payments from Merck would be delayed for at least one year, negatively impacting a significant source of our funding.We are currently engaged in advanced negotiations with Merck regarding the terms of a revised collaboration agreement.Although there can be no assurance that we will successfully conclude our negotiations with Merck on terms acceptable to us, our current expectation is that a revised agreement will be entered into in the second fiscal quarter of 2010. We will require substantial additional funding for our other research and development programs (including pre-clinical development and clinical trials), for the pursuit of regulatory approvals and for establishing or accessing manufacturing, marketing and sales capabilities related to our other product candidates, and for other operating expenses (including intellectual property protection and enforcement) as well as capital expenditures to maintain and improve our facility, equipment and systems.We may from time to time access funding by issuing common stock or other securities in private placements or public offerings, including under our universal shelf registration statement under which we currently have $125 million in securities available for issuance.We may also from time to time seek additional funding from other product-based collaborations such as partnering of our product candidates AP24534 and AP26113, technology licensing, or the issuance of debt.However, such additional funding may not be available on terms acceptable to us, or at all.Accordingly, we may not be able to secure the significant funding which is required to maintain our operations or continue to fund current or future research and development programs at their current levels or at levels that may be required in the future.If we cannot secure adequate financing, we may be required to reduce our operations, to delay, scale back, eliminate or terminate clinical trials for one or more of our other research and development programs, or to enter into licenses, settlements or other arrangements with third parties on terms that may be unfavorable to us to purchase, commercialize or otherwise obtain rights in our product candidates, approved products, technologies or intellectual property. Raising additional capital by issuing securities or through collaboration and licensing arrangements may cause dilution to existing stockholders, restrict our operations or require us to relinquish proprietary rights. As noted above, we may seek to raise the additional capital necessary to fund our operations through public or private equity offerings, debt financings, and collaboration and licensing arrangements.To the extent that we raise additional capital through the sale of equity or convertible debt securities, our stockholders’ ownership interest will be diluted, and the terms of such securities may include liquidation or other preferences that adversely affect our stockholders’ rights.If we raise additional funds through collaboration and licensing arrangements with third parties, we may have to relinquish valuable rights to our technologies or product candidates, or grant licenses on terms that are not favorable to us. 20 We have incurred significant losses to date and may never be profitable. We have incurred significant losses in each year since our formation in 1991, including a net loss of $80.0 million in 2009, and have an accumulated deficit of $518.6 million through December 31, 2009.Our losses have resulted principally from costs incurred in research and development of our product candidates, including clinical development of ridaforolimus and AP24534, and from general and administrative costs, including costs incurred to prosecute and protect our intellectual property, associated with our operations.It is likely that we will incur significant operating losses for the foreseeable future, as we continue our research and development activities and begin to build a sales and marketing organization in anticipation of obtaining regulatory approval to market ridaforolimus in the United States, which approval may never occur.We currently have no product revenues, limited license revenues and limited commitments for future licensing revenues, and may not be able to generate such revenues in the future.If our losses continue and we and our existing partners or potential future partners are unable to successfully develop, commercialize, manufacture and market our product candidates and/or we are unable to enter into agreements and licenses of our intellectual property, we may never generate sufficient revenues to achieve profitability.Even if we and our partners are able to commercialize products and we are able to enter into agreements or licenses in the future, we may never generate sufficient revenues to have profitable operations. Significant additional losses or insufficient funding may cause us to default on certain covenants of our loan documents. At December 31, 2009, we had $11.6 million outstanding under a term loan agreement with a bank, pursuant to which we are required to maintain certain financial and non-financial covenants, including minimum cash, cash equivalents and investments of $15 million, a default of any of which would allow the bank to demand payment of its loan.In addition, a covenant in the loan agreement requires that we not receive an audit report on our annual audited financial statements that includes a “going concern” explanatory paragraph within the audit report.We have obtained a waiver from the bank related to this requirement for the year ended December 31, 2009.Because we are unable to conclude that it is not probable that future covenant violations would not occur within the next twelve months, the entire term loan balance has been classified as a current liability as of December 31, 2009.We currently have sufficient liquidity to fund payment of this loan if demand for payment were made.However, if we are unable to raise adequate financing to fund continuing operations or otherwise to refinance our loan, we may not be able to maintain compliance with loan covenants, may be required to pay off the loan and may be required to reduce our spending on operations. We have no product candidates that have been approved by the FDA or any foreign regulatory authority, and we and our partners may never succeed in obtaining regulatory approval for any products, developing marketable products or generating product revenues. We are a biopharmaceutical company focused on the discovery and development of drugs to provide therapeutic intervention in treating human diseases at the cellular level.As with all scientific endeavors, we face much trial and error, and we may fail at numerous stages along the way, which would inhibit us from successfully developing, manufacturing and marketing our drug candidates. Our lead product candidate, ridaforolimus, is currently being developed by us in collaboration with Merck for potential cancer indications and by our partners, Medinol and ICON, for use in stents or other medical devices to reduce reblockage of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.Ridaforolimus is currently being studied in a Phase 3 clinical trial in patients with metastatic sarcomas and in multiple Phase 1 and Phase 2 clinical trials in various other cancer indications and in combination with other agents.Our second product candidate, AP24534, is currently being studied in a Phase 1 clinical trial in patients with hematologic malignancies.Our third product candidate, AP26113, is currently in preclinical testing and investigational new drug, or IND, enabling studies.We do not currently have any products on the market and have no product revenues.Therefore, our success is substantially dependent on (1) our ability to work in collaboration with Merck to obtain marketing approval for ridaforolimus for metastatic sarcoma and other cancer indications, (2) the ability of our partners, Medinol and ICON, to obtain marketing approval for stents or other medical devices delivering ridaforolimus, and (3) our ability to successfully complete clinical development and obtain marketing approval for AP24534, AP26113 and our other product candidates, or enter into collaboration agreements for these product candidates on terms favorable to us. 21 Neither we nor our partners have submitted any new drug applications for ridaforolimus, AP24534 or any other product candidate of ours to the FDA or foreign regulatory authorities for marketing approval.Factors which could affect the ability to obtain regulatory approval and to achieve market acceptance and gain market share for ridaforolimus, AP24534 and any other product candidate of ours include, among other factors, product formulation, dose, dosage regimen, the ability to obtain timely and sufficient patient enrollment in clinical trials, the risk of occurrence of adverse side effects in patients participating in clinical trials, the ability to manufacture, directly or indirectly, sufficient quantities of product candidates at commercially reasonable costs, the ability to fund commercial development and to build or access a sales force in the marketplace, the ability to successfully differentiate product candidates from competitive product(s), the ability to educate physicians and build awareness about our product candidates, and the ability to sell, market and distribute, directly or indirectly, such product candidates. In addition, positive results from early-stage clinical trials may not be replicated in later-stage Phase 2 or Phase 3 clinical trials.Similarly, positive results from preclinical studies of a product candidate may not be predictive of similar results in humans during clinical trials.A number of companies in the pharmaceutical and biotechnology industries have suffered significant setbacks in late-stage clinical trials even after achieving promising results in early-stage development. Accordingly, the results from the completed preclinical studies and clinical trials for ridaforolimus may not be predictive of the results to be obtained in the SUCCEED Phase 3 clinical trial, preliminary results of ongoing Phase 2 or completed Phase 1 trials of ridaforolimus may not be predictive of the results obtained in subsequent clinical trials, if conducted, and the promising activity we have seen in AP24534 in preclinical studies and initial results from our Phase 1 clinical trial may not be predictive of the results obtained in the remainder of the Phase 1 clinical trial or in subsequent clinical trials.Furthermore, potential competitive commercial factors may influence future decisions and directions on which clinical indications to pursue and when. Although we have entered into a collaboration agreement with Merck for the joint global development and commercialization of ridaforolimus, we are currently in advanced negotiations with Merck regarding the terms of a revised collaboration agreement.In addition, we do not currently have any partners to assist in developing and commercializing our other cancer product candidates.We will depend heavily on Merck for the successful development and commercialization of ridaforolimus, particularly with respect to the commercialization of ridaforolimus outside of the United States.We would expect to be dependent upon other partners, if we enter into arrangements with one or more of them, to successfully develop and commercialize our other cancer product candidates, including AP24534.There can be no assurance that we will successfully conclude our negotiations with Merck on terms acceptable to us, that our collaboration with Merck will be successful or that we will be able to secure any other partners on terms favorable to us, or at all. We and our medical device partners have limited experience in designing, conducting and managing the clinical trials necessary to obtain regulatory approval of drug-eluting stents or other combination products that use a medical device to deliver small-molecule drugs to reduce blockage of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.We are dependent upon the success of Medinol and ICON and any future medical device partner to successfully develop, manufacture and market stents or other medical devices to deliver ridaforolimus.If Medinol or ICON is not successful and/or if we are not able to enter into an agreement with an additional medical device company experienced in the development, manufacture, and marketing of medical devices to deliver ridaforolimus, we will not be able to generate revenues from the marketing of stents or other medical devices that deliver ridaforolimus. 22 We do not expect to have any products on the market before 2011, at the earliest, and, ultimately, we and our partners may not succeed in developing or commercializing any products which will generate product revenues for our company.If we and our partners are not successful in developing or marketing ridaforolimus or other product candidates, we will not be profitable. If our collaboration with Merck relating to the development and commercialization of ridaforolimus is unsuccessful, our ability to commercialize ridaforolimus on a timely basis, or at all, could be affected and our business could be materially harmed. In July 2007, we entered into a collaboration agreement with Merck for the joint global development and commercialization of ridaforolimus, our lead product candidate, for use in cancer.Other than with respect to our collaborative efforts in developing ridaforolimus to date, we do not have a history of working together with Merck and cannot predict the success of this collaboration.The collaboration involves a complex allocation of responsibilities, costs and benefits and provides for milestone payments to us upon the achievement of specified clinical, regulatory and sales milestones.Moreover, as noted above, we are currently engaged in advanced negotiations to revise the collaboration agreement, and there is no assurance that we will successfully conclude those negotiations on terms acceptable to us. With respect to responsibilities and control over decisions as provided in the collaboration agreement in its current form, we and Merck have established a series of joint committees which are responsible for the development and commercialization of ridaforolimus.Under the committee structure, if the committees are unable to reach a decision, the matter is referred to senior executives of the parties.Each party has ultimate decision making authority with respect to a specified limited set of issues, and for all other issues, the matter must be resolved by consensus of the parties.Accordingly, Merck’s failure to devote sufficient resources to the development and commercialization of ridaforolimus or the failure of the parties to reach consensus on development or commercialization activities for ridaforolimus may delay its clinical development, which could lead to the delay in payment of, or the failure to earn, clinical and regulatory milestones under the collaboration agreement and may delay commercialization of ridaforolimus. The collaboration agreementprovides that, in certain circumstances, either party may opt out of conducting and funding certain late-stage clinical trials, which would result in changes in development and commercialization responsibilities and compensation arrangements.Furthermore, the collaboration agreement may be terminated by Merck (i) based on an uncured breach by us, (ii) on or after the third anniversary of the effective date of the agreement by providing at least 12 months prior written notice, (iii) upon the failure of ridaforolimus to meet certain developmental and safety requirements, or (iv) after discussions between the parties, in the event Merck concludes that it is not advisable to continue the development of ridaforolimus for use in a potential cancer indication.In addition, unrelated to our ridaforolimus collaboration, Merck’s research and development plans may be affected by its corporate, business or other developments, such as its recently completed merger with Schering-Plough Corporation, which may impact the joint development plans for ridaforolimus.Any loss of Merck as a collaborator in the development or commercialization of ridaforolimus, our failure to successfully renegotiate revisions to the collaboration agreement or any dispute over the terms of, or decisions regarding, the collaboration, or any other adverse developments in our relationship with Merck could result in our inability to fully develop or commercialize ridaforolimus, if at all, or could materially harm our business and could accelerate our need for additional capital. 23 We have limited manufacturing experience and are dependent upon the ability of third parties, including Merck, to manufacture our product candidates. Under our collaboration with Merck, as currently in effect, we are responsible for providing the active pharmaceutical ingredient used in ridaforolimus drug product and Merck is responsible for the formulation of the finished product.Under our agreements with Medinol and ICON, we are responsible for providing the ridaforolimus to be delivered by the stents or medical devices being developed by Medinol and ICON. We have no experience in manufacturing any of our product candidates on a large scale and have contracted and expect to continue to contract with third-party manufacturers, including Merck, to provide material for clinical trials and potential commercial launch, and to assist in the development and optimization of our manufacturing processes and methods.Our ability to conduct clinical trials and commercialize our product candidates will depend on the ability of such third parties to manufacture our products on a large scale at a competitive cost and in accordance with current good manufacturing practices, or cGMPs, and other regulatory requirements.If we are not able to obtain contract manufacturing on commercially reasonable terms, obtain or develop the necessary materials and technologies for manufacturing, or obtain intellectual property rights necessary for manufacturing, or if our contract manufacturers fail to provide us with the quantities and quality of the products we require in a timely manner, we may not be able to conduct or complete clinical trials or commercialize our product candidates, including ridaforolimus.There can be no assurance that we will be able to obtain the materials, technologies and intellectual property necessary to successfully manufacture our product candidates for clinical trials and commercialization. We have limited experience in conducting clinical trials and are dependent upon the ability of third parties, including Merck, contract research organizations, collaborative academic groups, clinical trial sites and investigators, to conduct or to assist us in conducting clinical trials for our product candidates. We have limited experience in designing, initiating, conducting and monitoring the clinical trials necessary to obtain regulatory approval of our product candidates.Our collaboration agreement with Merck provides that the development and commercialization of ridaforolimus, our lead product candidate, will be jointly conducted pursuant to a global development plan.Pursuant to the global development plan, we are conducting multiple clinical trials of ridaforolimus in multiple cancer indications.As noted above, we are currently engaged in advanced negotiations with Merck regarding the terms of a revised collaboration agreement.Together with the efforts of Merck, contract research organizations, advisory boards, review committees, collaborative academic groups, clinical trial sites and investigators, we are heavily dependent on our and their ability to successfully initiate, enroll, conduct and monitor our SUCCEED Phase 3 clinical trial and other clinical trials of ridaforolimus, particularly outside the United States.In particular, we are dependent upon the review, advice and/or services of several independent committees, consultants and contractors with respect to protocol design, patient enrollment, data monitoring, radiology review, pathology and drug distribution to clinical trial sites for our SUCCEED trial and other clinical trials of ridaforolimus. We are also dependent upon our ability and the ability of Merck and our contractors to coordinate with us and to timely and accurately collect and report to regulatory authorities worldwide the patient data generated in our SUCCEED trial and other clinical trials of ridaforolimus.We, Merck, and our respective contractors, collaborative academic groups, clinical trial sites or investigators may lack sufficient personnel, technology, expertise, experience or resources to effectively initiate clinical trial sites, recruit and enroll patients, conduct and monitor clinical trials, and to collect and report patient data relating to our SUCCEED trial or other clinical trials of ridaforolimus, either generally or in specific countries. We are conducting a Phase 1 clinical trial of AP24534 in patients with hematologic malignancies.We do not currently have a partner for the development and commercialization of AP24534 and are dependent upon our ability and/or the ability of our contractors, collaborative academic groups, clinical trial sites and investigators, to successfully design, initiate, conduct and monitor clinical trials of AP24534, including the ongoing Phase 1 trial.Failure by us or our partners, contractors, collaborative academic groups, clinical trial sites or investigators to timely and effectively initiate, conduct and monitor our clinical trials could significantly delay or materially impair our ability to complete clinical trials and/or obtain regulatory approval of ridaforolimus, AP24534 or our other product candidates and, consequently, could delay or materially impair our ability to generate revenues therefrom. 24 We will continue to expend resources on the enforcement and licensing of our NF-κB patent portfolio and may be unable to generate material revenues from these efforts if we are unable to enforce against, or license our NF-κB patents to, pharmaceutical and biotechnology companies. We are the exclusive licensee of a family of patents, three in the U.S. and one in Europe, including a pioneering U.S. patent covering methods of treating human disease by regulating NF-κB cell-signaling activity, hereinafter referred to as the ’516 Patent, awarded to a team of inventors from The Whitehead Institute for Biomedical Research, Massachusetts Institute of Technology and Harvard University.Dr. David Baltimore, the former president of the California Institute of Technology and one of our consultants and scientific founders, is a lead inventor of the ’516 Patent and a member of the board of directors of Amgen Inc.We have a licensing program to generate revenues from the discovery, development, manufacture and sale of products covered by our NF-κB patent portfolio.These patents have been, and in the future may be, challenged and may be subsequently narrowed, invalidated, declared unenforceable or circumvented, any of which could materially impact our ability to generate licensing revenues from them. We have been engaged in litigation concerning the ‘516 Patent.In the case against Amgen, on June1, 2009 the Court of Appeals for the Federal Circuit, or CAFC, affirmed a lower court’s claim interpretation and summary judgment of non-infringement with respect to the Amgen product, Enbrel. The plaintiffs did not file a petition for rehearing in Amgen case. The matter was formally concluded on December 28, 2009 with the withdrawal of all pending motions.No issues of claim validity were decided in that case.In the case against Lilly, a lower court decision in our favor was overturned on appeal by the CAFC based on an adverse decision on a claim validity issue. The CAFC granted the plaintiffs’ subsequent petition requesting en banc rehearing of this matter before the full CAFC.The CAFC heard oral arguments on December 7, 2009 and its ruling on the matter is pending.The ‘516 Patent was also the subject of reexamination at the United States Patent and Trademark Office, or PTO, which issued a final rejection of a number of the claims, including those involved in the Amgen and Lilly cases. An appeal of that decision is pending at the Patent Office Board of Appeals and Interferences. We cannot provide any assurance that other third parties, who may be infringing our NF-κB patents, will not seek to initiate similar, further proceedings for declaratory relief or reexamination with regard to the ’516 Patent or other NF-κB patents. As exclusive licensee of the ’516 Patent, we are obligated for the costs expended for its prosecution in the PTO, for its enforcement in the above noted litigations and otherwise. If other third parties initiate proceedings with regard to the ‘516 Patents, we may need to expend additional significant capital and management resources pursuing these matters in court or in the PTO.In addition, if no claims which cover commercially significant subject matter survive, we will not realize any further sublicensing revenues based on the ‘516 Patent, and could be liable under certain limited circumstances for litigation costs and potentially attorneys’ fees. Those financial consequences could adversely impact our ability to further our clinical programs and our research and development programs at the current levels or at levels that may be required in the future. The loss of key members of our scientific and management staff could delay and may prevent the achievement of our research, development and business objectives. Our performance as a specialized scientific business is substantially dependent on our key officers and members of our scientific staff responsible for areas such as drug development, clinical trials, regulatory affairs, drug discovery, manufacturing, marketing, business development and intellectual property protection and licensing.We also are dependent upon certain of our scientific advisors to assist in formulating our research and development strategy.While we have entered into employment agreements with all of our executive officers, these officers may terminate their employment with us at any time.The loss of, and failure to promptly replace, any member of our management team could significantly delay and may prevent the achievement of our research, development and business objectives. 25 We are dependent upon the ability of our medical device partners to develop, manufacture, test and market stents or other medical devices to deliver ridaforolimus. We have no experience in the development of medical devices and do not intend ourselves to develop stents or other medical devices to deliver ridaforolimus.Instead, we have granted two licenses (to Medinol and to ICON) and, under those license agreements, we may grant one additional license, under our rights to ridaforolimus to a medical device company for its use in developing and commercializing such medical devices to reduce blockage of injured vessels following stent-assisted angioplasty. While we expect to supply ridaforolimus to our medical device partners and any additional partner, we will be otherwise dependent upon them to develop and commercialize stents or other medical devices to deliver ridaforolimus.Such medical device partners have varying degrees of scientific, technical, medical and regulatory experience and resources to, directly or through third parties, develop, manufacture, test or market stents or other medical devices to deliver ridaforolimus.Their ability to conduct clinical trials and commercialize such medical devices will be dependent on both the safety profile of their medical devices and ridaforolimus, as well as their ability to manufacture and supply medical devices for clinical trials and marketing purposes and our ability to manufacture and supply ridaforolimus, either directly or through third parties, at a competitive cost and in accordance with cGMPs and other regulatory requirements.Although, under our collaboration with Merck, Merck is responsible for the supply of ridaforolimus as a finished drug product for potential indications covered by the collaboration, we depend upon third-party manufacturers or collaborative partners for the production of ridaforolimus for clinical trials to be conducted by our medical device partners, and we intend to use third-party manufacturers to produce ridaforolimus on a commercial scale, if any partner receives regulatory approval.Our reliance on third-party manufacturers and their potential inability to meet our supply commitments to one or more of our partners could adversely impact the ability of our partners to commercialize stents or other medical devices to deliver ridaforolimus. We anticipate that our partners will seek to develop and commercialize stents or other medical devices to deliver ridaforolimus that do not infringe third-party patents.However, there can be no assurance that the devices delivering ridaforolimus marketed by our partners will not be subject to third-party claims.Furthermore, the patents issued to us or our partners covering ridaforolimus and/or medical devices, including stents, may be subject to challenge and may be subsequently narrowed, invalidated or circumvented.Any such event would adversely impact the ability of one or more of our partners to market their stents or other medical devices to deliver ridaforolimus. Our existing license agreements with Medinol and ICON allow either party to terminate its agreement with us under certain circumstances, including our partner’s reasonable business judgment that development of a medical device to deliver ridaforolimus is not feasible.Medinol or ICON may be unable to develop a medical device to deliver ridaforolimus and we may not be able to enter into any additional licensing agreements with other medical device companies to develop such devices on terms that are acceptable to us, or at all.Our inability to enter into such arrangements, or the inability of one or more of our partners to develop or commercialize stents or other medical devices to deliver ridaforolimus for any reason, will adversely impact our ability to generate revenues from any licenses of ridaforolimus. 26 We may not be able to protect our intellectual property relating to our research programs, technologies and product candidates. We and our licensors have issued patents and pending patent applications covering research methods useful in drug discovery, new chemical compounds discovered in our drug discovery programs including, among others, ridaforolimus, certain components, configurations and uses of our cell-signaling regulation technologies and products-in-development, methods and materials for manufacturing our products-in-development and other pharmaceutical products and methods and materials for conducting pharmaceutical research.Pending patent applications may not issue as patents and may not issue in all countries in which we develop, manufacture or sell our products or in countries where others develop, manufacture and sell products using our technologies.In addition, patents issued to us or our licensors may be challenged, as is the case with the PTO proceeding and the Lilly and Amgen litigations regarding the NF-κB ’516 Patent, and they may be subsequently narrowed, invalidated or circumvented.In that event, such patents may not afford meaningful protection for our technologies or product candidates, which would materially impact our ability to develop and market our product candidates and to generate licensing revenues from our patent portfolio.Certain technologies utilized in our research and development programs are already in the public domain.Moreover, a number of our competitors have developed technologies, filed patent applications or obtained patents on technologies, compositions and methods of use that are related to our business and may cover or conflict with our patent applications, technologies or product candidates.Such conflicts could limit the scope of the patents that we may be able to obtain or may result in the denial of our patent applications.If a third party were to obtain intellectual property protection for any of the foregoing, we may be required to challenge such protection, terminate or modify our programs impacted by such protection or obtain licenses from such third parties, which might not be available on acceptable terms, or at all.Also, if a third party were to introduce a product into the market which we believe infringes our patents, we may be required to enforce our patent rights or seek to obtain an injunction or other relief, which could be time-consuming and expensive. We may be unable to develop or commercialize our product candidates if we are unable to obtain or maintain certain licenses on commercial terms or at all. We have entered, and will continue to enter, into agreements with third parties to test compounds, blood and tissue samples, to perform gene expression analysis and to develop biological tests for use with our product candidates, which testing may yield new inventions and discoveries requiring us to obtain licenses in order to exclusively develop or market new products, alone or in combination with our product candidates, or to develop or market our product candidates for new indications.We have also entered into license agreements for some of our technologies.We use third parties to test blood and tissue samples and other biological materials in our clinical programs and to develop biological tests, with respect to which we may be required to obtain licenses or pay royalties or other fees in order to commercialize such tests for use with our product candidates.We also use gene sequences or proteins encoded by those sequences and other biological materials in each of our research programs which are, or may become, patented by others and to which we would be required to obtain licenses in order to develop or market our product candidates.Manufacturing and/or use of our products may also require licensing biological materials, technologies and intellectual property from third parties.Our inability to obtain any one or more of these licenses, on commercially reasonable terms, or at all, or to circumvent the need for any such license, could cause significant delays and cost increases and materially affect our ability to develop and commercialize or prevent us from developing and commercializing our product candidates.Obtaining licenses for these discoveries, materials and technologies may require us to make cumulative royalty payments or other payments to several third parties, potentially reducing amounts paid to us or making the cost of our products commercially prohibitive. Some of our licenses obligate us to exercise diligence in pursuing the development of product candidates, to make specified milestone payments and to pay royalties.In some instances, we are responsible for the costs of filing and prosecuting patent applications and actions to enforce our rights against infringers.These licenses generally expire upon the earlier of a fixed term of years after the date of the license or the expiration of the applicable patents, but each license is also terminable by the other party upon default by us of our obligations.Our inability or failure to meet our diligence requirements or make any payments required under these licenses would result in a reversion to the licensor of the rights granted which, with respect to the licenses pursuant to which we have obtained exclusive rights, would materially and adversely affect our ability to develop and market products based on our licensed technologies. 27 Competing technologies may render some or all of our programs or future products noncompetitive or obsolete. Many well-known pharmaceutical, healthcare and biotechnology companies, academic and research institutions and government agencies, which have substantially greater capital, research and development capabilities and experience than us or our potential partners, are presently engaged in one or more of the following activities: ● developing products based on cell signaling, cancer biology, and computational chemistry; ● conducting research and development programs for the treatment of the various potential disease indications in which we are focused; and ● manufacturing, promoting, marketing and selling pharmaceutical or medical device products for treatment of diseases in all of the various disease indications in which we or our current or possible future partners are focused. Some of these entities already have competitive products on the market or product candidates in clinical trials or in more advanced preclinical studies than we do.Many of these entities also have substantially greater research, development, manufacturing and marketing resources and experience than us.In particular, we are aware that Pfizer and Novartis have mTOR inhibitors on the market which are competitive with ridaforolimus, our lead product candidate.Decisions taken by either of these parties regarding clinical initiatives, including Phase 3 trials, of their mTOR inhibitors may impact on or block the clinical and commercial opportunities available to us and Merck for ridaforolimus.Additionally, PharmaMar has a marine derived antitumoral agent currently approved for the treatment of soft tissue sarcomas in Europe and Takeda Pharmaceutical Co., Ltd. has mifamurtide, an immunotherapy product approved for treatment of bone sarcomas in Europe.By virtue of having or introducing competitive products on the market before us, these entities may gain a competitive advantage.Competing technologies may render some or all of our programs or future products noncompetitive or obsolete, and we may not be able to make the enhancements to our technology necessary to compete successfully with newly emerging technologies.Competing products on the market or in development may also lead us and our collaborators to revise or cease development of our product candidates in one or more indications for commercial reasons, even where clinical data may be promising.If we are unable to successfully compete in our chosen markets, we will not become profitable. If our product candidates are not accepted by patients, physicians and insurers, we will not be successful. Our success is dependent on the acceptance of any approved products.Our product candidates may not achieve market acceptance among patients, physicians or third-party payors, even if we obtain necessary regulatory and reimbursement approvals.Physicians and health care payors may conclude that any of our product candidates are not as safe and/or effective as competing therapies or are not as attractive based on a cost/benefit analysis as alternative treatments.For example, physicians may elect not to prescribe our drugs, and patients may elect not to request or take them, for a variety of reasons including: lower demonstrated clinical safety and efficacy compared to other drugs; prevalence and severity of adverse side effects; lack of cost-effectiveness; lack of reimbursement availability from third-party payors; a decision to wait for the approval of other therapies that have significant perceived advantages over our drug candidates; convenience and ease of administration; other potential advantages of alternative treatment methods; and ineffective marketing and distribution support.Failure to achieve significant market acceptance of our product candidates, or to be paid and adequate amount for our product candidates, will harm our business.We believe that recommendations by physicians and health care payors will be essential for market acceptance of any product candidates.If our product candidates are approved and fail to achieve market acceptance, we will not be able to generate significant revenues. 28 If we are unable to establish sales, marketing and distribution capabilities or to enter into agreements with third parties to do so, we may be unable to successfully market and sell any products, even if we are able to obtain regulatory approval. Pursuant to our collaboration agreement with Merck as currently in effect, we will distribute, sell and with Merck co-promote ridaforolimus for all cancer indications in the United States, and Merck will distribute, sell and promote ridaforolimus outside the United States.We are currently establishing a commercial oncology organization, but we have no experience in marketing or selling any products or with respect to pricing and obtaining adequate third-party reimbursement for drugs.In order to market ridaforolimus in the United States if it is approved, we are building a marketing organization and will need to build a specialized sales force, which requires substantial efforts and significant management and financial resources.While we intend to stage our commitments to the extent possible in consideration of the development timelines, in order to support an effective launch of ridaforomlimus, we will need to make significant financial commitments to our marketing organization prior to receiving regulatory approval. We will need to devote significant effort, in particular, to recruiting individuals with experience in the sales and marketing of pharmaceutical products. Competition for personnel with these skills is very high and may be particularly difficult for us since ridaforolimus is still an investigational drug candidate and we will be competing with companies that are currently marketing approved, successful drugs.Accordingly, we may be unable to successfully, directly or indirectly, sell ridaforolimus or any other product candidates that we obtain marketing approval to sell.If we are unable to effectively sell our products, our ability to generate revenues will be materially adversely affected.We may not be able to hire, in a timely manner, the qualified sales and marketing personnel we need, if at all.In addition, we may not be able to enter into any marketing or distribution agreements on acceptable terms, if at all.If we cannot establish sales, marketing and distribution capabilities as we intend, either by developing our own capabilities or entering into agreements with third parties, sales of future products, if any, may be harmed. If we develop a product for commercial use, a subsequent product liability-related claim or recall could have an adverse effect on our business. Our business exposes us to potential product liability risks inherent in the testing, manufacturing and marketing of pharmaceutical products.Prior to obtaining regulatory approval to market our products, we or our partners are required to test such products in human clinical trials at health care institutions pursuant to agreements which indemnify such institutions in case of harm caused to patients by our products.We may not be able to avoid significant product liability exposure resulting from use of our products.A product liability-related claim or recall could be detrimental to our business.In addition, except for insurance covering product use in our clinical trials, we do not currently have any product liability insurance, and we may not be able to obtain or maintain such insurance on acceptable terms, or we may not be able to obtain any insurance to provide adequate coverage against potential liabilities, including liabilities arising from our clinical trials.Our inability to obtain sufficient insurance coverage at an acceptable cost or otherwise to protect against potential product liability claims could prevent or limit the commercialization of any products that we or our partners may develop. Risks Relating to Regulatory Approvals, Pricing and Reimbursement We have limited experience in conducting clinical trials, which may cause delays in commencing and completing clinical trials of our product candidates. Clinical trials must meet applicable FDA and foreign regulatory requirements.We have limited experience in designing, conducting and managing the preclinical studies and clinical trials necessary to obtain regulatory approval for our product candidates in any country and no experience in conducting and managing post-approval studies of any products.We or our collaborative partners may encounter problems in clinical trials that may cause us or the FDA or foreign regulatory agencies to delay, suspend or terminate our clinical trials at any phase.These problems could include the possibility that we may not be able to manufacture sufficient quantities of cGMP materials for use in our clinical trials, conduct clinical trials at our preferred sites, enroll a sufficient number of patients for our clinical trials at one or more sites, or begin or successfully complete clinical trials in a timely fashion, if at all.Furthermore, we, our partners, the FDA or foreign regulatory agencies may suspend clinical trials of our product candidates at any time if we or they believe the subjects participating in the trials are being exposed to unacceptable health risks, whether as a result of adverse events occurring in our trials or otherwise, or if we or they find deficiencies in the clinical trial process or conduct of the investigation.If clinical trials of any of our product candidates fail, we or our partners will not be able to market the product candidate which is the subject of the failed clinical trials.The FDA and foreign regulatory agencies could also require additional clinical trials before or after granting of marketing approval for any products, which would result in increased costs and significant delays in the development and commercialization of such products and could result in the withdrawal of such products from the market after obtaining marketing approval.Our failure, or the failure of our partners, to adequately demonstrate the safety and efficacy of a product candidate in clinical development could delay or prevent obtaining marketing approval of the product candidate and, after obtaining marketing approval, data from post-approval studies could result in the product being withdrawn from the market, either of which would likely have a material adverse effect on our business. 29 We may not be able to obtain government regulatory approval to market our product candidates. To date, neither we nor our partners have submitted a marketing application for any of our product candidates to the FDA or any foreign regulatory agency, and none of our product candidates has been approved for commercialization in any country.Prior to commercialization, each product candidate will be subject to an extensive and lengthy governmental regulatory approval process in the United States and in other countries.We or our partners may not be able to obtain regulatory approval for any product candidates, or even if approval is obtained, the labeling for such products may place restrictions on their use that could materially impact the marketability and profitability of the product subject to such restrictions.Satisfaction of these regulatory requirements, which includes satisfying the FDA and foreign regulatory authorities that the product is both safe and effective for its intended uses, typically takes several years or more depending upon the type, complexity, novelty and safety profile of the product and requires the expenditure of substantial resources.Uncertainty with respect to meeting the regulatory requirements governing our product candidates may result in excessive costs or extensive delays in the regulatory approval process, adding to the already lengthy review process.If regulatory approval of a product is granted, such approval will be limited to those disease states and conditions for which the product is proven safe and effective, as demonstrated by clinical trials, and may not include all of the indications necessary to successfully market the product.Even though we have obtained orphan drug designation from the FDA and EMEA for ridaforolimus in bone and soft-tissue sarcomas and for AP24534 in certain indications, the designation-related marketing exclusivity periods may be challenged by others or may prove to be of no practical benefit.In addition, even though we have reached agreement on a Special Protocol Assessment, or SPA, with the FDA with respect to our SUCCEED Phase 3 trial of ridaforolimus for metastatic sarcoma, the FDA is not obligated to approve ridaforolimus as a result of the SPA, even if the clinical outcome of the SUCCEED trial is positive.Therefore, we cannot provide assurance that positive results in the SUCCEED trial will be sufficient for FDA approval of ridaforolimus. We will not be able to sell our product candidates if we, Merck or our third-party manufacturers fail to comply with FDA manufacturing and quality requirements. Under our collaboration with Merck, we are responsible for providing the active pharmaceutical ingredient used in ridaforolimus drug product, and Merck will be responsible for the formulation of the finished drug product.Under our agreements with Medinol and ICON, we are responsible for providing the ridaforolimus to be delivered by the stents or other medical devices being developed by Medinol and ICON.Before approving any of our product candidates, the FDA will inspect the facility or facilities at which the drug product is manufactured and will not approve the drug candidate unless it is satisfied with our or our third-party manufacturer’s compliance with manufacturing and quality requirements.The manufacturing of our product candidates must comply with cGMP requirements of the FDA and similar requirements of regulatory agencies in other countries.These requirements govern, among other things, quality control and documentation procedures.We, Merck or any third-party manufacturer of product candidates, may not be able to comply with these requirements, which would prevent us from obtaining approval for or selling such products.Material changes to the manufacturing processes of products after approvals have been granted are also subject to review and approval by the FDA or other regulatory agencies.Following approval, such facilities are subject to continuing FDA and foreign regulatory inspections and failure to comply with cGMPs or similar regulations can result in regulatory action up to and including cessation of shipment of product. 30 Even if we or our partners bring products to market, we or they may be unable to effectively price the products or obtain adequate reimbursement for sales of the products, which would prevent the products from becoming profitable. If we or our partners succeed in bringing any product candidates to the market, they may not be considered cost-effective, and coverage and adequate payments may not be available or may not be sufficient to allow us to sell such products on a competitive basis.In both the United States and elsewhere, sales of medical products and the availability or acceptance of treatments are dependent, in part, on the availability of reimbursement from third-party payors, such as health maintenance organizations and other commercial insurance plans and governmental programs such as Medicare.Third-party payors are increasingly challenging the prices charged for pharmaceutical products and medical procedures.Our business may be affected by the efforts of government and third-party payors to contain or reduce the cost of health care through various means.In the United States, there have been and will continue to be a number of federal and state proposals to implement government controls on pricing.Similar government pricing controls exist in varying degrees in other countries.In addition, the emphasis on managed care in the United States has increased and will continue to increase the pressure on the pricing of pharmaceutical products.We cannot predict whether any legislative or regulatory proposals will be adopted or the effect these proposals or managed care efforts may have on our business. On February 17, 2009, President Obama signed into law the American Recovery and Reinvestment Act of 2009.This law provides funding for the federal government to compare the effectiveness of different treatments for the same illness.A plan for the research will be developed by the Department of Health and Human Services, the Agency for Healthcare Research and Quality and the National Institutes for Health, and periodic reports on the status of the research and related expenditures will be made to Congress.Although the results of the comparative effectiveness studies are not intended to mandate any policies for public or private payors, it is not clear what if any effect the research will have on the sales of our product candidates if any such product or the condition that it is intended to treat is the subject of a study.Decreases in third-party reimbursement for our product candidates or a decision by a third-party payor to not cover our product candidates could reduce physician usage of the product candidate and have a material adverse effect on our sales, results of operations and financial condition. In addition, President Obama has been advocating change in the way in which healthcare is provided in the United States, and several proposals intended to achieve this goal are being actively debated by Congress.It is not clear how such changes, if enacted into law, would affect the commercialization of our product candidates.We cannot predict whether any other legislative or regulatory proposals will be adopted or the effect these proposals or healthcare reform efforts may have on our business. 31 Each of our product candidates will remain subject to ongoing regulatory review even if it receives marketing approval.If we or our collaborators or contractors fail to comply with continuing regulations, we or they may be subject to enforcement action that could adversely affect us. We and our collaborators and contractors will continue to be subject to pervasive regulation by the FDA and other regulatory authorities even after our product candidates become approved products.We and our collaborators and contractors will continue to be subject to FDA requirements governing among other things the manufacture, packaging, sale, promotion adverse event reporting, storage and recordkeeping of our approved products.The Commissioner of the FDA, who was appointed in calendar year 2009, has put FDA-regulated entities on notice that they should expect to see more enforcement actions in all areas regulated by the FDA.Although we have not received any notice that we are the subject of any such enforcement action, it is possible that we may be in the future and that could have a material adverse effect on our business.We or any applicable collaborator of ours may be slow to adapt, or may never adapt, to changes in existing regulatory requirements or adoption of new regulatory requirements. If we or any applicable collaborator of ours fails to comply with the requirements of the FDA and other applicable U.S. or foreign governmental or regulatory authorities or previously unknown problems with our products, manufacturers or manufacturing processes are discovered, we or the collaborator could be subject to administrative or judicially imposed sanctions, including: ● restrictions on the products, manufacturers or manufacturing processes; ● warning letters; ● civil or criminal penalties; ● fines; ● injunctions; ● product seizures or detentions; ● import bans; ● voluntary or mandatory product recalls and publicity requirements; ● suspension or withdrawal of regulatory approvals; ● total or partial suspension of production; and ● refusal to approve pending applications for marketing approval of new drugs or supplements to approved applications. Risks Relating to Our Common Stock Results of our operations, general market conditions for biotechnology stocks and other factors could result in a sudden change in the value of our stock. As a biopharmaceutical company with no products currently on the market, we continue to experience significant volatility in the price of our common stock.In 2009, our stock price ranged from a high of $3.48 to a low of $0.83.Factors that contribute to such volatility may include: announcements regarding results and timing of preclinical studies and clinical trials for our product candidates; announcements regarding our collaborations and partnerships, including developments or changes in our collaboration with Merck; evidence of the safety or efficacy of our product candidates; announcements regarding product developments or regulatory approvals obtained by companies developing competing products; decisions by regulatory agencies that impact or may impact our product candidates; the results and timing of efforts by our partner or future partners to develop stents or other medical devices to deliver ridaforolimus; announcements of new collaborations or failure to enter into collaborations; our funding resources and requirements; announcements of new equity or debt financings; announcements of technological innovations or new therapeutic product candidates; developments relating to intellectual property rights, including licensing, litigation and governmental regulation and, in particular, our ongoing patent litigation and PTO reexamination proceedings with respect to the ‘516 Patent; healthcare or cost-containment legislation; general market trends for the biotechnology industry and related high-technology industries; the impact of exchange rates for the U.S. dollar; the impact of changing interest rates and policies of the Federal Reserve; and public policy pronouncements.These and other factors could have a significant impact on the value and volatility of our common stock in future periods. 32 Anti-takeover provisions of Delaware law, provisions in our charter and bylaws and our stockholders’ rights plan, or poison pill, could make a third-party acquisition of us difficult. Because we are a Delaware corporation, the anti-takeover provisions of Delaware law could make it more difficult for a third party to acquire control of us, even if the change in control would be beneficial to stockholders.We are subject to the provisions of Section 203 of the General Corporation Law of Delaware, which prohibits us from engaging in certain business combinations, unless the business combination is approved in a prescribed manner.In addition, our certificate of incorporation and our bylaws, each as currently in effect, also contain certain provisions that may make a third-party acquisition of us difficult, including: ● a classified board of directors, with three classes of directors each serving a staggered three-year term; ● the ability of the board of directors to issue preferred stock; and ● the inability of our stockholders to call a special meeting. We also have implemented a stockholders’ rights plan, also called a poison pill, which could make it uneconomical for a third party to acquire our company on a hostile basis.These provisions, as well as Section 203, may discourage certain types of transactions in which our stockholders might otherwise receive a premium for their shares over the current market price, and may limit the ability of our stockholders to approve transactions that they think may be in their best interests. 33 ITEM 1B:UNRESOLVED STAFF COMMENTS None. ITEM 2: PROPERTIES We have leased approximately 100,000square feet of laboratory and office space at 26 Landsdowne Street, Cambridge, Massachusetts through July 2012, with two consecutive five-year renewal options.We believe that our currently leased facility will be adequate for our research and development and other business activities at least through the year 2011.We believe that any additional space we may require will be available on commercially reasonable terms. ITEM 3. LEGAL PROCEEDINGS We are from time to time involved in legal proceedings regarding patent, contract and other matters.Legal proceedings are summarized below and described more fully in Note 16 of the Notes to Consolidated Financial Statements included elsewhere in this Annual Report on Form 10-K, which is incorporated herein by reference. Certain of our patents are the subject of a patent infringement lawsuit filed in June 2002 in the U.S. District Court in Massachusetts by us and others against Eli Lilly & Company.One of these patents is also the subject of reexamination proceedings in the PTO. A shareholder derivative complaint was filed in the Delaware Court of Chancery in February 2009 by a stockholder alleging breaches of fiduciary duties and naming each of the members of our board of directors as a defendant and ARIAD as a nominal defendant. On February 22, 2010, the Court dismissed the complaint with prejudice. ITEM 4: (Removed and Reserved) 34 PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on The NASDAQ Global Market under the symbol “ARIA”.The following table sets forth the high and low sales prices of our common stock as quoted on The NASDAQ Global Market for the periods indicated. 2009: High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter 2008: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter On March 12, 2010, the last reported sale price of our common stock was $3.23. Stock Performance Graph The following graph compares the yearly percentage change in the cumulative total stockholder return on our common stock since December 31, 2004, with the total cumulative return of the NASDAQ Biotechnology Index and the Russell 2000® Index, each of which ARIAD is a member.The Russell 2000 Index is a market capitalization-weighted index of stock price performance for the 2,000 smallest companies in the Russell 3000® Index.Since the Russell 2000 Index is specifically designed to measure the stock price trends of smaller companies, we believe it is a meaningful index against which to compare our stock price performance. The price of a share of common stock is based upon the closing price per share as quoted on The NASDAQ Global Market on the last trading day of the year shown.The graph lines merely connect year-end values and do not reflect fluctuations between those dates.The comparison assumes $100 was invested on December 31, 2004 in our common stock and in each of the foregoing indices.We did not declare or pay any dividends during the comparison period.The stock price performance as shown in the graph below is not necessarily indicative of future stock price performance. 35 ARIAD Pharmaceuticals, Inc. NASDAQ Biotechnology Index Russell 2000 Index The performance graph shall not be deemed to be incorporated by reference by means of any general statement incorporating by reference this Form 10-K into any filing under the Securities Act of 1933, as amended or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate such information by reference, and shall not otherwise be deemed filed under such acts. Stockholders As of February 28, 2010, the approximate number of holders of record of our common stock was 470, and the approximate total number of beneficial holders of our common stock was 49,000. Dividends We have not declared or paid dividends on our common stock in the past and do not intend to declare or pay such dividends in the foreseeable future.Our long-term debt agreement prohibits the payment of cash dividends. Unregistered Sales of Securities Not applicable. Issuer Purchases of Equity Securities Not applicable. 36 ITEM 6:SELECTED FINANCIAL DATA The selected financial data set forth below as of December 31, 2009, 2008, 2007, 2006 and 2005 and for each of the years then ended have been derived from the audited consolidated financial statements of the Company, of which the financial statements as of December 31, 2009 and 2008 and for the years ended December 31, 2009, 2008 and 2007 are included elsewhere in this Annual Report on Form 10-K, and are qualified by reference to such financial statements.The information set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the audited consolidated financial statements, and the notes thereto, and other financial information included herein.The report of our independent auditors on our consolidated financial statements as of December 31, 2009 expresses an unqualified opinion on such consolidated financial statements and includes an explanatory paragraph relating to substantial doubt about our ability to continue as a going concern. Years Ended December 31, In thousands, except share and per share data Consolidated Statements of Operations Data: License and collaboration revenue $ Operating expenses: Research and development General and administrative Operating expenses Loss from operations (72,033 ) (71,851 ) (60,694 ) (63,667 ) (56,960 ) Other income (expense): Interest income Interest expense (287 ) (550 ) (337 ) (483 ) (422 ) Revaluation of warrant liability (7,804 ) Other income (expense), net (7,975 ) Net loss $
